Exhibit 10.1

 

EXECUTION COPY

 

Ferrellgas Partners, L.P.

 

4,400,000 Common Units

Representing Limited Partner Interests

 

 

UNDERWRITING AGREEMENT

 

dated March 15, 2011

 

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

J.P. Morgan Securities LLC

Wells Fargo Securities, LLC

 

--------------------------------------------------------------------------------


 

UNDERWRITING AGREEMENT

 

March 15, 2011

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

                          INCORPORATED

J.P. MORGAN SECURITIES LLC

WELLS FARGO SECURITIES, LLC

 

c/o Merrill Lynch, Pierce, Fenner & Smith

                          Incorporated

One Bryant Park

New York, New York 10036

 

Ladies and Gentlemen:

 

Introductory.  Ferrellgas Partners, L.P., a Delaware limited partnership (the
“Partnership”), proposes to issue and sell to Merrill Lynch, Pierce, Fenner &
Smith Incorporated (“Merrill Lynch”), J.P. Morgan Securities LLC and Wells Fargo
Securities, LLC (collectively, the “Underwriters”), an aggregate of 4,400,000
common units (the “Firm Units”) representing limited partner interests in the
Partnership.  In addition, the Partnership proposes to grant to the Underwriters
the option to purchase from the Partnership up to an additional 660,000 Common
Units (the “Additional Units”), solely for the purpose of covering
over-allotments.  The Firm Units and the Additional Units are hereinafter
collectively referred to as the “Units.”  The Units are described in the
Prospectus which is referred to below.

 

This agreement (the “Agreement”) is to confirm the agreement among the
Partnership, Ferrellgas, L.P., a Delaware limited partnership (the “Operating
Partnership”), and Ferrellgas, Inc., a Delaware corporation and the general
partner of the Partnership and the Operating Partnership (the “General Partner”
and, together with the Partnership and the Operating Partnership, the
“Ferrellgas Parties”), on the one hand, and the Underwriters, on the other hand,
concerning the purchase of the Units from the Partnership by the Underwriters.

 

The Partnership has prepared and filed, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Act”), with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (File No. 333-157760) under
the Act, including a prospectus, which registration statement incorporates by
reference documents which the Partnership has filed, or will file, in accordance
with the provisions of the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder (collectively, the “Exchange Act”).  Such
registration statement has become effective under the Act.

 

Except where the context otherwise requires, “Registration Statement,” as used
herein, means the registration statement on Form S-3 (File No. 333-157760), as
amended at the time of such registration statement’s effectiveness for purposes
of Section 11 of the Act, as such section

 

--------------------------------------------------------------------------------


 

applies to the respective Underwriters (the “Effective Time”), including (i) all
documents filed as part thereof or incorporated or deemed to be incorporated by
reference therein, (ii) any information contained or incorporated by reference
in a prospectus filed with the Commission pursuant to Rule 424(b) under the Act,
to the extent such information is deemed, pursuant to Rule 430B or Rule 430C
under the Act, to be part of the registration statement at the Effective Time,
and (iii) any registration statement filed to register the offer and sale of
Units pursuant to Rule 462(b) under the Act.

 

The Partnership has furnished to the Underwriters, for use by the Underwriters
and by dealers in connection with the offering of the Units, copies of one or
more preliminary prospectus supplements, and the documents incorporated by
reference therein, relating to the Units. Except where the context otherwise
requires, “Pre-Pricing Prospectus,” as used herein, means each such preliminary
prospectus supplement, in the form so furnished, including any basic prospectus
(whether or not in preliminary form) furnished to the Underwriters by the
Partnership and attached to or used with such preliminary prospectus supplement.
Except where the context otherwise requires, “Basic Prospectus,” as used herein,
means any such basic prospectus and any basic prospectus furnished to the
Underwriters by the Partnership and attached to or used with the Prospectus
Supplement (as defined below).

 

Except where the context otherwise requires, “Prospectus Supplement,” as used
herein, means the final prospectus supplement relating to the Units filed by the
Partnership with the Commission pursuant to Rule 424(b) under the Act on or
before the second business day after the date hereof (or such earlier time as
may be required under the Act) and in the form furnished by the Partnership to
the Underwriters for use by the Underwriters and by dealers in connection with
the offering of the Units.

 

Except where the context otherwise requires, “Prospectus,” as used herein, means
the Prospectus Supplement together with the Basic Prospectus attached to or used
with the Prospectus Supplement.

 

“Permitted Free Writing Prospectuses,” as used herein, means the documents
listed on Schedule B-1 attached hereto and each “road show” (as defined in
Rule 433 under the Act), if any, related to the offering of the Units
contemplated hereby that is a “written communication” (as defined in Rule 405
under the Act). The Underwriters have not offered or sold and will not offer or
sell, without the Partnership’s consent, any Units by means of any “free writing
prospectus” (as defined in Rule 405 under the Act) that is required to be filed
by the Underwriters with the Commission pursuant to Rule 433 under the Act,
other than a Permitted Free Writing Prospectus.

 

“Covered Free Writing Prospectuses,” as used herein, means (i) each “issuer free
writing prospectus” (as defined in Rule 433 under the Act), if any, relating to
the Units that is not a Permitted Free Writing Prospectus and (ii) each
Permitted Free Writing Prospectus.

 

“Disclosure Package,” as used herein, means any Pre-Pricing Prospectus or Basic
Prospectus, in either case together with any combination of one or more of the
Permitted Free Writing Prospectuses, if any, and the information set forth on
Schedule B-2 attached hereto.

 

2

--------------------------------------------------------------------------------


 

Any reference herein to the Registration Statement, any Basic Prospectus, any
Pre-Pricing Prospectus, the Prospectus Supplement, the Prospectus or any
Permitted Free Writing Prospectus shall be deemed to refer to and include the
documents, if any, incorporated by reference, or deemed to be incorporated by
reference, therein (the “Incorporated Documents”), including, unless the context
otherwise requires, the documents, if any, filed as exhibits to such
Incorporated Documents. Any reference herein to the terms “amend,” “amendment”
or “supplement” with respect to the Registration Statement, any Basic
Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the
Prospectus or any Permitted Free Writing Prospectus shall be deemed to refer to
and include the filing of any document under the Exchange Act on or after the
initial effective date of the Registration Statement, or the date of such Basic
Prospectus, such Pre-Pricing Prospectus, the Prospectus Supplement, the
Prospectus or such Permitted Free Writing Prospectus, as the case may be, and
deemed to be incorporated therein by reference.

 

As used in this Agreement, “business day” shall mean a day on which the New York
Stock Exchange (the “NYSE”) is open for trading. The terms “herein,” “hereof,”
“hereto,” “hereinafter” and similar terms, as used in this Agreement, shall in
each case refer to this Agreement as a whole and not to any particular section,
paragraph, sentence or other subdivision of this Agreement.

 

The Ferrellgas Parties and the Underwriters agree as follows:

 

SECTION 1.            Sale and Purchase.  Upon the basis of the representations
and warranties and subject to the terms and conditions herein set forth, the
Partnership agrees to issue and sell to the respective Underwriters, and each of
the Underwriters, severally and not jointly, agrees to purchase from the
Partnership, the number of Firm Units set forth opposite the name of such
Underwriter in Schedule A attached hereto, subject to adjustment in accordance
with Section 8 hereof, in each case at a purchase price of $25.20 per Unit. The
Partnership is advised by the Underwriters that the Underwriters intend (i) to
make a public offering of their respective portions of the Firm Units as soon
after the effectiveness of this Agreement as in their judgment is advisable and
(ii) initially to offer the Firm Units upon the terms set forth in the
Prospectus. The Underwriters may from time to time increase or decrease the
public offering price after the initial public offering to such extent as they
may determine.

 

In addition, the Partnership hereby grants to the several Underwriters the
option (the “Over-Allotment Option”) to purchase, and upon the basis of the
representations and warranties and subject to the terms and conditions herein
set forth, the Underwriters shall have the right to purchase, severally and not
jointly, from the Partnership, ratably in accordance with the number of Firm
Units to be purchased by each of them, all or a portion of the Additional Units
as may be necessary to cover over-allotments made in connection with the
offering of the Firm Units, at the same purchase price per Unit to be paid by
the Underwriters to the Partnership for the Firm Units; provided, however, that
the amount paid by the Underwriters on any Additional Units shall be reduced by
an amount per share equal to any dividends declared by the Partnership and
payable on the Firm Units but not payable on such Additional Units. The
Over-Allotment Option may be exercised by the Underwriters at any time and from
time to time on or before the thirtieth day following the date of the Prospectus
Supplement, by written notice to the Partnership. Such notice shall set forth
the aggregate number of Additional Units as to which the Over-Allotment

 

3

--------------------------------------------------------------------------------


 

Option is being exercised and the date and time when the Additional Units are to
be delivered (any such date and time being herein referred to as an “additional
time of purchase”); provided, however, that no additional time of purchase shall
be earlier than the “time of purchase” (as defined below) nor (unless the
Over-Allotment is exercised prior to the Closing Date, in which case the
additional time of purchase shall be the Closing Date) earlier than the second
business day after the date on which the Over-Allotment Option shall have been
exercised nor later than the tenth business day after the date on which the
Over-Allotment Option shall have been exercised. The number of Additional Units
to be sold to each Underwriter shall be the number which bears the same
proportion to the aggregate number of Additional Units being purchased as the
number of Firm Units set forth opposite the name of such Underwriter on
Schedule A attached hereto bears to the total number of Firm Units, subject, in
each case, to such adjustment as the Underwriters may determine to eliminate
fractional Units and subject to adjustment in accordance with Section 8 hereof.

 

SECTION 2.            Payment and Delivery.  Payment of the purchase price for
the Firm Units shall be made to the Partnership by Federal Funds wire transfer
against electronic delivery of the Firm Units in book entry form to the
Underwriters through the facilities of The Depository Trust Company (“DTC”) for
the respective accounts of the Underwriters. Such payment and delivery shall be
made at 10:00 A.M., New York City time, on March 18, 2011 (the “Closing Date”)
(unless another time shall be agreed to by the Underwriters and the Partnership
or unless postponed in accordance with the provisions of Section 8 hereof). The
time at which such payment and delivery are to be made is hereinafter sometimes
called the “time of purchase.” Electronic transfer of the Firm Units shall be
made to the Underwriters at the time of purchase in such names and in such
denominations as they shall specify.

 

Payment of the purchase price for the Additional Units shall be made at the
additional time of purchase in the same manner and at the same office and time
of day as the payment for the Firm Units. Electronic transfer of the Additional
Units shall be made to the Underwriters at the additional time of purchase in
such names and in such denominations as they shall specify.

 

Delivery of the documents described in Section 6 hereof with respect to the
purchase of the Firm Units and any purchase of Additional Units shall be made at
the offices of Fried, Frank, Harris, Shriver & Jacobson LLP, at One New York
Plaza, New York, New York, at 9:00 A.M., New York City time, on the Closing Date
and the date of the closing of any purchase of Additional Units.

 

SECTION 3.            Representations and Warranties of the Ferrellgas Parties.
 Each of the Ferrellgas Parties, jointly and severally, represents and warrants
to and agrees with each of the Underwriters that:

 

(a)           Effectiveness of the Registration Statement.  The Registration
Statement has heretofore become effective under the Act or, with respect to any
registration statement to be filed to register the offer and sale of Units
pursuant to Rule 462(b) under the Act, will be filed with the Commission and
become effective under the Act no later than 10:00 P.M., New York City time, on
the date of determination of the public offering price for the Units; no stop
order of the Commission preventing or suspending the use of any Basic
Prospectus, any Pre-Pricing

 

4

--------------------------------------------------------------------------------


 

Prospectus, the Prospectus Supplement, the Prospectus or any Permitted Free
Writing Prospectus, or the effectiveness of the Registration Statement, has been
issued, and no proceedings for such purpose have been instituted or, to the
Ferrellgas Parties’ knowledge, are contemplated by the Commission.

 

(b)           Compliance with the Act; No Material Misstatements or Omissions. 
The Registration Statement complied when it became effective, complies as of the
date hereof and, as amended or supplemented, at the time of purchase, each
additional time of purchase, if any, and at all times during which a prospectus
is required by the Act to be delivered (whether physically or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
Units, will comply, in all material respects, with the requirements of the Act;
the conditions to the use of Form S-3 in connection with the offering and sale
of the Units as contemplated hereby have been satisfied; the Registration
Statement meets, and the offering and sale of the Units as contemplated hereby
complies with, the requirements of Rule 415 under the Act; the Registration
Statement did not, as of the Effective Time, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; each Pre-Pricing
Prospectus complied at the time it was filed with the Commission, and complies
as of the date hereof, in all material respects, with the requirements of the
Act; at no time during the period that begins on the earlier of the date of such
Pre-Pricing Prospectus and the date such Pre-Pricing Prospectus was filed with
the Commission and ends at the time of purchase did or will any Pre-Pricing
Prospectus, as then amended or supplemented, or the Disclosure Package include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
at no time during such period did or will any Pre-Pricing Prospectus or the
Disclosure Package, as then amended or supplemented, include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; each Basic
Prospectus complied as of its date and the date it was filed with the
Commission, complies as of the date hereof and, at the time of purchase, each
additional time of purchase, if any, and at all times during which a prospectus
is required by the Act to be delivered (whether physically or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
Units, will comply, in all material respects, with the requirements of the Act;
at no time during the period that begins on the earlier of the date of such
Basic Prospectus and the date such Basic Prospectus was filed with the
Commission and ends at the time of purchase did or will any Basic Prospectus, as
then amended or supplemented, or the Disclosure Package include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and at no
time during such period did or will any Basic Prospectus, as then amended or
supplemented, or the Disclosure Package if any, include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; each of the Prospectus
Supplement and the Prospectus will comply, as of the date of the Prospectus
Supplement, the date that it is filed with the Commission, the time of purchase,
each additional time of purchase, if any, and at all times during which a
prospectus is required by the Act to be delivered (whether physically or through

 

5

--------------------------------------------------------------------------------


 

compliance with Rule 172 under the Act or any similar rule) in connection with
any sale of Units, in all material respects, with the requirements of the Act
(in the case of the Prospectus, including, without limitation, Section 10(a) of
the Act); at no time during the period that begins on the earlier of the date of
the Prospectus Supplement and the date the Prospectus Supplement is filed with
the Commission and ends at the later of the time of purchase, the latest
additional time of purchase, if any, and the end of the period during which a
prospectus is required by the Act to be delivered (whether physically or through
compliance with Rule 172 under the Act or any similar rule) in connection with
any sale of Units did or will the Prospectus Supplement, the Disclosure Package
or the Prospectus, as then amended or supplemented, include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; at no time during
the period that begins on the date of the earliest use of any Permitted Free
Writing Prospectus and ends at the time of purchase did or will any Permitted
Free Writing Prospectus include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or conflict with the information contained in the
Registration Statement, the Disclosure Package, any Pre-Pricing Prospectus, the
Prospectus Supplement or the Prospectus; provided, however, that the Ferrellgas
Parties make no representation or warranty in this Section 3(b) with respect to
any statement contained in the Registration Statement, the Disclosure Package,
any Pre-Pricing Prospectus, the Prospectus Supplement, the Prospectus or any
Permitted Free Writing Prospectus in reliance upon and in conformity with
information concerning an Underwriter and furnished in writing by or on behalf
of such Underwriter to the Partnership expressly for use in the Registration
Statement, the Disclosure Package, such Pre-Pricing Prospectus, the Prospectus
Supplement, the Prospectus or such Permitted Free Writing Prospectus; and each
Incorporated Document, at the time such document was filed, or will be filed,
with the Commission or at the time such document became or becomes effective, as
applicable, complied or will comply, in all material respects, with the
requirements of the Exchange Act and did not or will not, as applicable, include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

(c)           Other Offering Documents.  Prior to the execution of this
Agreement, the Partnership has not, directly or indirectly, offered or sold any
Units by means of any “prospectus” (within the meaning of the Act) or used any
“prospectus” (within the meaning of the Act) in connection with the offer or
sale of the Units, in each case other than the Pre-Pricing Prospectuses and the
Permitted Free Writing Prospectuses, if any; the Partnership has not, directly
or indirectly, prepared, used or referred to any Permitted Free Writing
Prospectus except in compliance with Rules 164 and 433 under the Act; assuming
that any such Permitted Free Writing Prospectus is so used or referred to after
the Registration Statement was filed with the Commission (and after such
Permitted Free Writing Prospectus was, if required pursuant to Rule 433(d) under
the Act, filed with the Commission), the use of or reference to any Permitted
Free Writing Prospectus by any Underwriter will satisfy the provisions of
Rule 164 and Rule 433 (without reliance on subsections (b), (c) and (d) of
Rule 164); the conditions set forth in one or more of subclauses (i) through
(iv), inclusive, of Rule 433(b)(1) under the Act are satisfied, and the
Registration Statement, as initially filed with the Commission, includes a
prospectus that,

 

6

--------------------------------------------------------------------------------


 

other than by reason of Rule 433 or Rule 431 under the Act, satisfies the
requirements of Section 10 of the Act; neither the Partnership nor the
Underwriters are disqualified, by reason of subsection (f) or (g) of Rule 164
under the Act, from using, in connection with the offer and sale of the Units,
“free writing prospectuses” (as defined in Rule 405 under the Act) pursuant to
Rules 164 and 433 under the Act; the Partnership is not an “ineligible issuer”
(as defined in Rule 405 under the Act) as of the eligibility determination date
for purposes of Rules 164 and 433 under the Act with respect to the offering of
the Units contemplated hereby, without taking into account any determination by
the Commission pursuant to Rule 405 under the Act that it is not necessary under
the circumstances that the Partnership be considered an “ineligible issuer”; and
the parties hereto agree and understand that the content of any and all “road
shows” (as defined in Rule 433 under the Act) related to the offering of the
Units contemplated hereby is solely the property of the Partnership.

 

(d)           FINRA Exemption.  In accordance with Conduct
Rule 2710(b)(7)(C)(i) of the Financial Industry Regulatory Authority, Inc.
(“FINRA”), the offering of the Units has been registered with the Commission on
Form S-3 under the Act pursuant to the standards for such Form S-3 prior to
October 21, 1992 and offered pursuant to Rule 415 adopted under the Act.

 

(e)           Formation and Qualification of the General Partner. The General
Partner has been duly incorporated and is validly existing and in good standing
as a corporation under the laws of the State of Delaware, with full corporate
power and authority to own or lease its properties, to conduct its business and
to act as the general partner of the Partnership and the Operating Partnership,
in each case as described in the Disclosure Package and the Prospectus, and has
been duly qualified or registered as a foreign corporation for the transaction
of business in, and is in good standing under the laws of, each jurisdiction in
which its ownership or lease of property or conduct of business requires such
qualification or registration (as set forth in Schedule C attached hereto),
except for any such failures to be so qualified or registered and in good
standing that would not, individually or in the aggregate, (i) reasonably be
expected to have a material adverse effect upon the business, prospects,
condition (financial or otherwise), assets or results of operations of the
Ferrellgas Parties, taken as a whole (a “Material Adverse Effect”), or
(ii) subject the Partnership or the holders of Common Units to any material
liability or disability.

 

(f)            Formation and Qualification of the Partnership and the Operating
Partnership. Each of the Partnership and the Operating Partnership has been duly
formed and is validly existing and in good standing as a limited partnership
under the Delaware Revised Uniform Limited Partnership Act (the “Delaware Act”),
with full partnership power and authority to own or lease its properties and to
conduct its business, in each case as described in the Disclosure Package and
the Prospectus, and has been duly qualified or registered as a foreign limited
partnership for the transaction of business in, and is in good standing under
the laws of, each jurisdiction in which its ownership or lease of property or
conduct of business requires such qualification or registration (as set forth in
Schedule C attached hereto), except for any such failures to be so qualified or
registered and in good standing that would not, individually or in the
aggregate, (i) reasonably be expected to have a Material Adverse Effect or
(ii) subject the Partnership or the holders of Common Units to any material
liability or disability.

 

7

--------------------------------------------------------------------------------


 

(g)           Ownership of the General Partner.  Ferrell Companies, Inc. (“FCI”)
is the sole stockholder of the General Partner, holding 100% of the issued and
outstanding shares of capital stock of the General Partner; such shares of
capital stock have been duly authorized and validly issued and are fully paid
and non-assessable; and FCI owns such shares of capital stock free and clear of
all liens, encumbrances, charges or claims (“Liens”) (except for any such Liens
that are not, individually or in the aggregate, material to the ownership, use
or value of such shares of capital stock or as disclosed in the Disclosure
Package and the Prospectus).

 

(h)           General Partner Interest in the Partnership.  The General Partner
is the sole general partner of the Partnership, with a general partner interest
in the Partnership of 1.0%, and holds all of the incentive distribution rights
of the Partnership (the “Incentive Distribution Rights”); such general partner
interest and Incentive Distribution Rights have been duly authorized and validly
issued in accordance with the Fourth Amended and Restated Agreement of Limited
Partnership of the Partnership, as amended (as it may be further amended and/or
restated at or prior to the time of purchase or any additional time of purchase,
the “Partnership Agreement”) and are fully paid (to the extent required by the
Partnership Agreement); and the General Partner owns such general partner
interest and Incentive Distribution Rights free and clear of all Liens (except
(i) for any such Liens that are not, individually or in the aggregate, material
to the ownership, use or value of such general partner interest, (ii) as
disclosed in Disclosure Package and the Prospectus or (iii) for restrictions on
transferability contained in the Partnership Agreement).

 

(i)            Limited Partner Interests in the Partnership.  The limited
partners of the Partnership hold Common Units in the Partnership representing an
aggregate 99.0% limited partner interest; such limited partner interest consists
of (as of March 15, 2011 and excluding the Units) (i) 46,146,619 publicly-traded
Common Units (representing an approximate 65% limited partner interest),
(ii) 20,327,666 Common Units (representing an approximate 29% limited partner
interest) owned by FCI, (iii) 4,353,475 Common Units (representing an
approximate 6% limited partner interest) beneficially owned by James E. Ferrell,
(iv) 195,686 Common Units (representing less than a 1% limited partner interest)
owned by FCI Trading Corp. and (v) 51,204 Common Units (representing less than a
1% limited partner interest) owned by Ferrell Propane, Inc. (such Common Units,
collectively, the “Existing Units”); the Existing Units are the only limited
partner interests of the Partnership that are issued and outstanding; all of the
Existing Units have been duly authorized and validly issued in accordance with
the Partnership Agreement and are fully paid and non-assessable (except as
non-assessability may be affected by certain provisions of the Delaware Act; and
all of the Existing Units have been issued in compliance with all applicable
securities laws and were not issued in violation of any preemptive right, resale
right, right of first refusal or similar right.

 

(j)            General Partner Interest in the Operating Partnership.  The
General Partner is the sole general partner of the Operating Partnership, with a
general partner interest in the Operating Partnership of 1.0101%; such general
partner interest has been duly authorized and validly issued in accordance with
the Third Amended and Restated Agreement of Limited Partnership of the Operating
Partnership (as it may be further amended and/or restated at or prior to the
time of purchase or any additional time of purchase, the “Operating Partnership
Agreement”) and is fully paid (to the extent required by the Operating
Partnership Agreement);

 

8

--------------------------------------------------------------------------------


 

and the General Partner owns such general partner interest free and clear of all
Liens (except (i) for any such Liens that are not, individually or in the
aggregate, material to the ownership, use or value of such general partner
interest, (ii) as disclosed in the Disclosure Package and the Prospectus or
(iii) for restrictions on transferability contained in the Operating Partnership
Agreement).

 

(k)           Limited Partner Interest in the Operating Partnership.  The
Partnership is the sole limited partner of the Operating Partnership, with a
limited partner interest of 98.9899%; such limited partner interest has been
duly authorized and validly issued in accordance with the Operating Partnership
Agreement and is fully paid and non-assessable (except as such non-assessability
may be affected by certain provisions of the Delaware Act); and the Partnership
owns such limited partner interest free and clear of all Liens (except (i) for
any such Liens that are not, individually or in the aggregate, material to the
ownership, use or value of such limited partner interest, (ii) as disclosed in
the Disclosure Package and the Prospectus or (iii) restrictions on
transferability contained in the Operating Partnership Agreement). No options,
warrants or other rights to purchase, agreements or other obligations to issue
or rights to convert any obligation into any equity interest in the Operating
Partnership are outstanding, and there are no restrictions upon the voting or
transfer of any limited partner interests in the Operating Partnership.

 

(l)            Subsidiaries.  None of the Ferrellgas Parties has any
subsidiaries (other than the Partnership and the Operating Partnership) that,
individually or considered as a whole, would be deemed to be a “significant
subsidiary” (as defined in Rule 405 under the Act).

 

(m)          NYSE Listing.  As of the Closing Date, the Units will be duly
listed and admitted and authorized for trading, subject to official notice of
issuance, on the NYSE; and the Ferrellgas Parties have not received any notice
from the NYSE regarding the delisting of the Common Units from the NYSE.

 

(n)           Valid Issuance of the Units.  The Units and the limited partner
interests represented thereby have been duly authorized in accordance with the
Partnership Agreement and, when issued and delivered to the Underwriters against
payment therefor as provided herein, will be validly issued, fully paid (to the
extent required by the Partnership Agreement) and non-assessable (except as such
non-assessability may be affected by certain provisions of the Delaware Act);
other than the Existing Units and any Common Units that may be issued pursuant
to Section 4(p) hereof, the Units will be the only limited partner interests of
the Partnership issued and outstanding at the time of purchase and each
additional time of purchase; the issuance and delivery of the Units against
payment therefor as provided herein will not violate any restriction upon the
transfer thereof or any preemptive right, resale right, right of first refusal
or similar right existing pursuant to or under the Delaware Act, the
Partnership’s certificate of limited partnership, the Partnership Agreement or
any agreement or other instrument to which any of the Ferrellgas Parties or any
of their affiliates is a party or by which any of them may be bound or affected;
and the Units, when issued and delivered against payment therefor as provided
herein, will be free of any restriction upon the voting or transfer thereof
existing pursuant to or under the Delaware Act, the Partnership’s certificate of
limited partnership, the Partnership Agreement or any agreement or other
instrument to which any of the

 

9

--------------------------------------------------------------------------------


 

Ferrellgas Parties or any of their affiliates is a party or by which any of them
may be bound or affected.

 

(o)           Conformity of Units to Description; Unit Certificates.  The Units,
when issued and delivered against payment therefor as provided herein, will
conform in all material respects to the description thereof contained or
incorporated by reference in the Registration Statement, any Pre-Pricing
Prospectus, the Preliminary Prospectus, the Prospectus and any Permitted Free
Writing Prospectuses; and the certificates for the Units are in due and proper
form.

 

(p)           Authority and Authorization.  The Ferrellgas Parties have all
requisite power and authority to execute and deliver this Agreement and perform
their obligations hereunder; the Partnership has all requisite power and
authority under the Partnership Agreement and the Delaware Act to issue, sell
and deliver the Units in accordance with and upon the terms and conditions set
forth in this Agreement, the Partnership Agreement, the Registration Statement,
the Disclosure Package, the Preliminary Prospectus and the Prospectus; and at
the time of purchase and each additional time of purchase, all partnership or
corporate action, as the case may be, required to be taken by the Ferrellgas
Parties or any of their partners or securityholders for the authorization,
issuance, sale and delivery of the Units and the consummation of the
transactions contemplated by this Agreement shall have been validly taken.

 

(q)           Authorization, Execution and Delivery of this Agreement.  This
Agreement has been duly authorized, executed and delivered by each of the
Ferrellgas Parties.

 

(r)            Operating Agreements.  The Partnership Agreement has been duly
authorized, executed and delivered by the General Partner for itself and as
attorney-in-fact for each of the limited partners of the Partnership pursuant to
the powers of attorney granted by the Partnership Agreement, and is a valid and
legally binding agreement of the General Partner and the Partnership,
enforceable against the General Partner and the Partnership in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles; and the
Operating Partnership Agreement has been duly authorized, executed and delivered
by the General Partner and the Partnership and is a valid and legally binding
agreement of the General Partner and the Partnership, enforceable against the
General Partner and the Partnership in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

(s)           Defaults. No Ferrellgas Party is in breach or violation of or in
default under (nor has any event occurred which, with notice, lapse of time or
both, would result in any breach or violation of, constitute a default under or
give the holder of any indebtedness (or a person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a part of
such indebtedness under) (i) its formation, governing or other organizational
documents, (ii) any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which it is a party or by which it or any of
its properties or assets may be bound or affected, (iii) any federal, state,
local or foreign law, regulation or rule, (iv) any rule or regulation of any
self-regulatory

 

10

--------------------------------------------------------------------------------


 

organization or other non-governmental regulatory authority (including, without
limitation, the NYSE), or (v) any decree, judgment or order applicable to it or
any of its properties, except in the case of clauses (ii) through (v) for any
such breaches, violations or defaults that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, affect the
validity of the Units or prevent or materially interfere with the consummation
of the transactions contemplated by this Agreement.

 

(t)            Conflicts. The execution, delivery and performance of this
Agreement, the issuance and sale of the Units and the consummation of the
transactions contemplated hereby do not and will not conflict with, result in
any breach or violation of, constitute a default under (or constitute any event
which, with notice, lapse of time or both, would result in any breach or
violation of, constitute a default under or give the holder of any indebtedness
(or a person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a part of such indebtedness
under), or result in the creation or imposition of a Lien on any property or
assets of the Ferrellgas Parties pursuant to (i) the formation, governing or
other organizational documents of any of the Ferrellgas Parties, (ii) any
indenture, mortgage, deed of trust, bank loan, credit agreement, other evidence
of indebtedness, license, lease, contract or other agreement or instrument to
which any of the Ferrellgas Parties is a party or by which any of the Ferrellgas
Parties or any of their respective properties or assets may be bound or
affected, (iii) any federal, state, local or foreign law, regulation or rule,
(iv) any rule or regulation of any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the NYSE),
or (v) any decree, judgment or order applicable to any of the Ferrellgas Parties
or any of their respective properties or assets, except in the case of clauses
(ii) through (v) for any such breaches, violations or defaults that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, affect the validity of the Units or prevent or materially
interfere with the consummation of the transactions contemplated by this
Agreement.

 

(u)           Consents.  No approval, authorization, consent or order of or
filing with any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or of or with any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the NYSE), or approval of the securityholders of the Ferrellgas
Parties (each, a “Consent”), is required in connection with the issuance and
sale of the Units or the consummation by the Ferrellgas Parties of the
transactions contemplated hereby, other than (i) registration of the Units under
the Act, which has been effected (or, with respect to any registration statement
to be filed hereunder pursuant to Rule 462(b) under the Act, will be effected in
accordance herewith), (ii) any necessary qualification under the securities or
blue sky laws of the various jurisdictions in which the Units are being offered
by the Underwriters, (iii) under the rules and regulations of FINRA,
(iv) approval of the Subsequent Listing Application filed by the Partnership
with the NYSE in connection with the offering of the Units and delivery of
official notice of issuance of the Units to the NYSE and (v) Consents that have
been, or prior to the time of purchase will be, obtained.

 

(v)           Preemptive Rights, Registration Rights, Options or Other Rights.
All equity interests in the Ferrellgas Parties were issued in compliance with
all applicable securities laws and were not issued in violation of any
preemptive right, resale right, right of first refusal or similar right; except
as described in the Registration Statement (excluding the exhibits thereto),

 

11

--------------------------------------------------------------------------------


 

each Pre-Pricing Prospectus and the Prospectus, and except for the Registration
Rights Agreement, dated December 17, 1999, by and between the Partnership and
Williams Natural Gas Liquids, Inc., as amended (the “Registration Rights
Agreement”), (i) no person has the right, contractual or otherwise, to cause the
Partnership to issue or sell to it any Common Units or other equity interests in
the Partnership, (ii) no person has any preemptive rights, resale rights, rights
of first refusal or other rights to purchase any Common Units or other equity
interests in the Partnership, (iii) no person has the right to act as an
underwriter or as a financial advisor to the Partnership in connection with the
offer and sale of the Units, (iv) there are no restrictions upon the voting or
transfer of any limited partner interest in the Partnership and (v) other than
pursuant to the Partnership Agreement, no person has the right, contractual or
otherwise, to cause the Partnership to register under the Act any Common Units
or other equity interests in the Partnership, or to include any such Common
Units or interests in the Registration Statement or the offering contemplated
thereby; and any rights existing pursuant to the Registration Rights Agreement
to cause the Partnership to register under the Act any Common Units or other
equity interests in the Partnership, or to include any such Common Units or
interests in the Registration Statement or the offering contemplated thereby,
have been waived.

 

(w)          Permits. Each of the Ferrellgas Parties has all necessary licenses,
authorizations, consents and approvals (each, a “Permit”), has made all
necessary filings required under any applicable law, regulation or rule, and has
obtained all necessary Permits from other persons, in order to conduct its
business, except for any failures to have such Permits or make such filings that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and no Ferrellgas Party is in violation of or default
under, or has received notice of any proceedings relating to revocation or
modification of, any such Permit or any federal, state, local or foreign law,
regulation or rule or any decree, order or judgment applicable to such
Ferrellgas Party, except for any such violations, defaults, revocations or
modifications that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(x)            Litigation.  Except as described in the Disclosure Package and
the Prospectus, there are no actions, suits, claims, investigations or
proceedings pending or to the Ferrellgas Parties’ knowledge, threatened or
contemplated to which the Ferrellgas Parties are or would be a party or of which
any of their respective properties is or would be subject at law or in equity,
before or by any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the NYSE), except for any such actions, suits,
claims, investigations or proceedings that, if resolved adversely to any
Ferrellgas Party would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or prevent or materially interfere
with consummation of the transactions contemplated hereby.

 

(y)           Disclosure Regarding Certain Matters. There are no legal or
governmental proceedings, affiliate transactions, off-balance sheet
transactions, contracts, licenses, agreements, properties, leases or documents
of a character required to be described in the Registration Statement, the
Disclosure Package or the Prospectus or filed as exhibits to the Registration
Statement or any Incorporated Document that have not been so described or filed
as required; and the statements included in the Registration Statement, the
Disclosure Package and the

 

12

--------------------------------------------------------------------------------


 

Prospectus (i) under the headings “Description of Common Units, Senior Units and
Deferred Participation Units,” insofar as they purport to constitute a summary
of the terms of the Common Units, and (ii) under the heading “Tax Consequences,”
“Investment in Us by Employee Benefit Plans” and “Summary of Certain Tax
Consequences,” insofar as they purport to constitute a summary of the
consequences to holders of Common Units under United States federal tax laws and
ERISA (as defined below), are fair and accurate summaries thereof in all
material respects.

 

(z)            Independent Registered Public Accountants. Deloitte & Touche LLP,
whose reports on the consolidated financial statements of the Partnership and
its subsidiaries are incorporated by reference in the Registration Statement,
the Pre-Pricing Prospectuses and the Prospectus, are independent registered
public accountants as required by the Act and by the rules of the Public Company
Accounting Oversight Board.

 

(aa)         Financial Statements. The financial statements incorporated by
reference in the Registration Statement, the Pre-Pricing Prospectuses, the
Prospectus and the Disclosure Package, together with the related notes and
schedules, present fairly the consolidated financial position of the entities
referenced thereby as of the dates indicated and the consolidated results of
operations, cash flows and changes in stockholders’ equity or partners’ capital,
as the case may be, of the entities referenced thereby for the periods
specified; such financial statements have been prepared in compliance with the
requirements of the Act and Exchange Act and in conformity with U.S. generally
accepted accounting principles applied on a consistent basis during the periods
involved, except to the extent disclosed therein; any pro forma financial
statements or data incorporated by reference in the Registration Statement, the
Pre-Pricing Prospectuses, the Prospectus and the Disclosure Package comply with
the requirements of the Act and the Exchange Act, the assumptions used in the
preparation of such pro forma financial statements and data are reasonable, the
pro forma adjustments used therein are appropriate to give effect to the
transactions or circumstances described therein and the pro forma adjustments
have been properly applied to the historical amounts in the compilation of those
statements and data; the other financial and statistical data included or
incorporated by reference in the Registration Statement, the Pre-Pricing
Prospectuses, the Prospectus, the Permitted Free Writing Prospectuses and the
Disclosure Package, if any, are accurately and fairly presented and prepared on
a basis consistent with the financial statements and books and records of the
Ferrellgas Parties and their affiliates, except to the extent disclosed therein;
there are no financial statements (historical or pro forma) that are required to
be included or incorporated by reference in the Registration Statement, any
Pre-Pricing Prospectus, the Prospectus or the Disclosure Package that are not so
included or incorporated by reference as required; the Ferrellgas Parties do not
have any material liabilities or obligations, direct or contingent (including
any off-balance sheet obligations), not described in the Registration Statement
(excluding the exhibits thereto), each Pre-Pricing Prospectus, the Prospectus
and the Disclosure Package; and all disclosures included or incorporated by
reference in the Registration Statement, the Pre-Pricing Prospectuses, the
Prospectus, the Permitted Free Writing Prospectuses and the Disclosure Package,,
if any, regarding “non-GAAP financial measures” (as such term is defined by the
rules and regulations of the Commission) comply with Regulation G of the
Exchange Act and Item 10 of Regulation S-K under the Act, to the extent
applicable.

 

13

--------------------------------------------------------------------------------


 

(bb)         Unit Options. Except as disclosed in the Registration Statement
(excluding the exhibits thereto), the Disclosure Package and the Prospectus,
each stock or unit option granted under the Partnership’s Unit Option Plan or
FCI’s Incentive Compensation Plan (each, an “Option Plan”) was granted with a
per share or per unit exercise price no less than the fair market value per
share or Common Unit on the grant date of such option, and no such grant
involved any “back-dating,” “forward-dating” or similar practice with respect to
the effective date of such grant; and except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, each
such option (i) was granted in compliance with applicable law and with the
applicable Option Plan, (ii) was duly approved by the board of directors (or a
duly authorized committee thereof) of the General Partner or FCI, as applicable,
and (iii) has been properly accounted for in the financial statements of the
Ferrellgas Parties in accordance with U.S. generally accepted accounting
principles and disclosed in the their respective filings with the Commission.

 

(cc)         Material Adverse Changes. Subsequent to the respective dates as of
which information is given in the Registration Statement, the Pre-Pricing
Prospectuses, the Prospectus and the Permitted Free Writing Prospectuses, if
any, in each case excluding any amendments or supplements to the foregoing made
after the execution of this Agreement, there has been no (i) event or
development that has had, or would reasonably be expected to have, a Material
Adverse Effect, (ii) transaction that is material to the Ferrellgas Parties
taken as a whole, (iii) obligation or liability, direct or contingent (including
any off-balance sheet obligations), incurred by any of the Ferrellgas Parties
that is material to the Ferrellgas Parties taken as a whole, (iv) change in the
capitalization, ownership or outstanding indebtedness of any of the Ferrellgas
Parties or (v) dividend or distribution of any kind declared, paid or made on
securities of the Ferrellgas Parties.

 

(dd)         Lock-Up Agreements.  Each of the Ferrellgas Parties has obtained
for the benefit of the Underwriters the agreement (a “Lock-Up Agreement”), in
the form set forth as Exhibit A attached hereto, of each of its directors,
“officers” (within the meaning of Rule 16a-1(f) under the Exchange Act) and
securityholders named in Exhibit A-1 attached hereto.

 

(ee)         Investment Company.  Each of the Ferrellgas Parties is and, after
giving effect to the offering and sale of the Units and the application of the
proceeds thereof will be exempt from regulation as an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

 

(ff)           Title. Each of the Ferrellgas Parties has good and valid title to
all real property and good title to all personal property described in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free Writing Prospectuses, if any, as being owned by it, free and
clear of all Liens, except for any such Liens that would not reasonably be
expected to materially affect the value thereof or materially interfere with the
use of such properties, taken as a whole; and all the property described in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free Writing Prospectuses, if any, as being held under lease by the
Ferrellgas Parties is held thereby under valid, subsisting and enforceable
leases, with such exceptions as do not materially interfere with the use of such
properties, taken as a whole.

 

14

--------------------------------------------------------------------------------


 

(gg)         Intellectual Property. Each of the Ferrellgas Parties owns or
possesses all inventions, patent applications, patents, trademarks (both
registered and unregistered), tradenames, service names, copyrights, trade
secrets and other proprietary information described in the Registration
Statement, the Pre-Pricing Prospectuses, the Prospectus and the Permitted Free
Writing Prospectuses, if any, as being owned or licensed by it or which are
necessary for the conduct of, or material to, its businesses (collectively, the
“Intellectual Property”), except for any such failures to own or license such
Intellectual Property that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and the Ferrellgas
Parties have not received any claims to the contrary or any challenges by any
other person to the rights of the Ferrellgas Parties with respect to the
Intellectual Property, or any notices of any infringement of the rights of
others with respect to the Intellectual Property, that, if resolved adversely to
any Ferrellgas Party, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

(hh)         Labor and Employment Matters. Except for matters that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) none of the Ferrellgas Parties is engaged in any unfair
labor practice, (ii) there is (A) no unfair labor practice complaint pending or,
to the Ferrellgas Parties’ knowledge, threatened against any of the Ferrellgas
Parties before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
is pending or, to the Ferrellgas Parties’ knowledge, threatened, (B) no strike,
labor dispute, slowdown or stoppage pending or, to the Ferrellgas Parties’
knowledge, threatened against any of the Ferrellgas Parties and (C) no union
representation dispute currently existing concerning the employees of any of the
Ferrellgas Parties, (ii) to the Ferrellgas Parties’ knowledge, no union
organizing activities are currently taking place concerning the employees of any
of the Ferrellgas Parties and (iii) there has been no violation of any federal,
state, local or foreign law relating to discrimination in the hiring, promotion
or pay of employees, any applicable wage or hour laws or any provision of the
Employee Retirement Income Security Act of 1974, as amended, or the rules and
regulations promulgated thereunder concerning the employees of any of the
Ferrellgas Parties.

 

(ii)           Environmental Compliance. The Ferrellgas Parties and their
respective properties, assets and operations are in compliance with, and the
Ferrellgas Parties hold all permits, authorizations and approvals required
under, Environmental Laws (as defined below), except for any such failures to so
comply or to hold such permits, authorizations or approvals that would not,
individually or in the aggregate, have a Material Adverse Effect; there are no
events or circumstances that might reasonably be expected to form the basis of
an order for clean-up or remediation, or an action, suit or proceeding by any
private party or governmental body or agency, against the Ferrellgas Parties or
any of their subsidiaries or any of their respective properties relating to
Hazardous Materials or any Environmental Laws; and except as would not,
individually or in the aggregate, have a Material Adverse Effect, none of the
Ferrellgas Parties (i) is the subject of any investigation, (ii) has received
any notice or claim, (iii) is a party to or affected by any pending or, to the
Ferrellgas Parties’ knowledge, threatened action, suit or proceeding, (iv) is
bound by any judgment, decree or order or (v) has entered into any agreement, in
each case relating to any alleged violation of any Environmental Law or any
actual or alleged release or threatened release or cleanup at any location of
any Hazardous Materials (as defined below). As used herein, “Environmental Law”
means any federal, state, local or foreign

 

15

--------------------------------------------------------------------------------


 

law, statute, ordinance, rule, regulation, order, decree, judgment, injunction,
permit, license, authorization or other binding requirement, or common law,
relating to health, safety or the protection, cleanup or restoration of the
environment or natural resources, including those relating to the distribution,
processing, generation, treatment, storage, disposal, transportation, other
handling or release or threatened release of Hazardous Materials. As used
herein, “Hazardous Materials” means any material (including, without limitation,
pollutants, contaminants, hazardous or toxic substances or wastes) that is
regulated by or may give rise to liability under any Environmental Law.

 

(jj)           Taxes. All tax returns required to be filed by the Ferrellgas
Parties have been timely filed, and all taxes and other assessments of a similar
nature (whether imposed directly or through withholding) including any interest,
additions to tax or penalties applicable thereto due or claimed to be due from
such entities have been timely paid, other than those being contested in good
faith and for which adequate reserves have been provided.

 

(kk)         ERISA Compliance. None of the following events has occurred or
exists with respect to any of the Ferrellgas Parties: (i) a failure to fulfill
the obligations, if any, under the minimum funding standards of Section 302 of
the United States Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and the regulations and published interpretations thereunder with
respect to any Plan (as defined below), determined without regard to any waiver
of such obligations or extension of any amortization period, that would
reasonably be expected to have a Material Adverse Effect; (ii) an audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other federal or state governmental
agency or any foreign regulatory agency with respect to the employment or
compensation of employees of the Ferrellgas Parties that would reasonably be
expected to have a Material Adverse Effect; or (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees of any of
the Ferrellgas Parties by such Ferrellgas Party that would reasonably be
expected to have a Material Adverse Effect. For purposes of this paragraph, the
term “Plan” means a plan (within the meaning of Section 3(3) of ERISA) subject
to Title IV of ERISA with respect to which any of the Ferrellgas Parties may
have any liability.

 

(ll)           Insurance. The Ferrellgas Parties maintain insurance covering
their respective properties, operations, personnel and businesses as they
reasonably deem adequate; such insurance insures against such losses and risks
to an extent which is adequate in accordance with customary industry practice to
protect the Ferrellgas Parties and their respective businesses; all such
insurance is fully in force on the date hereof and will be fully in force at the
time of purchase and each additional time of purchase, if any; and none of the
Ferrellgas Parties has reason to believe that it will not be able to renew any
such insurance as and when such insurance expires.

 

(mm)       Non-Renewal of Contracts; Third Party Defaults. None of the
Ferrellgas Parties has sent or received any communication regarding termination
of, or intent not to renew, any of the contracts or agreements referred to or
described in any Pre-Pricing Prospectus, the Prospectus or any Permitted Free
Writing Prospectus, or referred to or described in, or filed as an exhibit to,
the Registration Statement or any Incorporated Document, and no such termination
or non-

 

16

--------------------------------------------------------------------------------


 

renewal has been threatened by the Ferrellgas Parties or, to the Ferrellgas
Parties’ knowledge, any other party to any such contract or agreement. To the
knowledge of the Ferrellgas Parties, no third party to any indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other
agreement, obligation, condition, covenant or instrument to or by which any of
the Ferrellgas Parties is a party or bound or to which their respective
properties are subject is in breach, default or violation under any such
agreement (and no event has occurred that, with notice or lapse of time or both,
would constitute such an event), which breach, default or violation would
reasonably be expected to have a Material Adverse Effect.

 

(nn)         Internal and Disclosure Controls. The Partnership and the Operating
Partnership maintain an effective system of “disclosure controls and procedures”
(as defined in Rule 13a-15(e) of the Exchange Act) that is designed to ensure
that information required to be disclosed by the Partnership and the Operating
Partnership in reports that they file or submit under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms, including controls and procedures designed
to ensure that such information is accumulated and communicated to the General
Partner’s management as appropriate to allow timely decisions regarding required
disclosure; the Partnership and the Operating Partnership maintain systems of
“internal control over financial reporting” as such term is defined in
Rule 13a-15(f) of the Exchange Act; the Partnership and the Operating
Partnership have carried out evaluations of the effectiveness of their
disclosure controls and procedures and internal control over financial reporting
as required by Rule 13a-15 of the Exchange Act; and since the date of the most
recent balance sheet of the Partnership reviewed or audited by Deloitte & Touche
LLP and the Audit Committee of the Board of Directors of the General Partner,
(i) the Ferrellgas Parties have not been advised of (A) any “significant
deficiencies” or “material weaknesses” (as such terms are defined in
Rule 1-02(a)(4) of Regulation S-X under the Act) in the design or operation of
the internal control over financial reporting of the Partnership or the
Operating Partnership that are reasonably likely to adversely affect the ability
of the Partnership or the Operating Partnership to record, process, summarize
and report financial data or (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Ferrellgas Parties’ internal controls and (ii) there has been no change in
internal control over financial reporting that materially affected, or is
reasonably likely to materially affect, the internal control over financial
reporting of the Partnership or the Operating Partnership, including any
corrective action with regard to significant deficiencies and material
weaknesses.

 

(oo)         Sarbanes-Oxley Act. The Ferrellgas Parties and their directors and
officers are each in compliance in all material respects with all applicable
effective provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations of the Commission and the NYSE promulgated thereunder.

 

(pp)         Forward-Looking Statements. Each “forward-looking statement”
(within the meaning of Section 27A of the Act or Section 21E of the Exchange
Act) contained or incorporated by reference in the Registration Statement, the
Pre-Pricing Prospectuses, the Prospectus and the Permitted Free Writing
Prospectuses, if any, has been made or reaffirmed with a reasonable basis and in
good faith.

 

17

--------------------------------------------------------------------------------


 

(qq)         Statistical and Market Data. All statistical or market-related data
included or incorporated by reference in the Registration Statement, the
Pre-Pricing Prospectuses, the Prospectus and the Permitted Free Writing
Prospectuses, if any, are based on or derived from sources that the Ferrellgas
Parties reasonably believe to be reliable and accurate in all material respects,
and the Ferrellgas Parties have obtained the written consent to the use of such
data from such sources to the extent required.

 

(rr)           FCPA. No Ferrellgas Party nor, to the knowledge of the General
Partner’s senior management or legal department, any employee or agent of the
Ferrellgas Parties or any of their affiliates has made any payment of funds of
the Ferrellgas Parties or their affiliates or received or retained any funds in
violation of any law, rule or regulation (including, without limitation, the
Foreign Corrupt Practices Act of 1977), which payment, receipt or retention of
funds is of a character required to be disclosed in the Registration Statement,
any Pre-Pricing Prospectus or the Prospectus.

 

(ss)         Prohibition on Distributions. No subsidiary of the Partnership is
currently prohibited, directly or indirectly, from paying any dividends to the
Partnership, from making any other distribution on such subsidiary’s capital
stock or other equity interests, from repaying to the Partnership any loans or
advances to such subsidiary from the Partnership or from transferring any of
such subsidiary’s property or assets to the Partnership or any other subsidiary
of the Partnership, except as described in the Registration Statement (excluding
the exhibits thereto), each Pre-Pricing Prospectus and the Prospectus.

 

(tt)           Broker’s Fees. Except pursuant to this Agreement, no Ferrellgas
Party has incurred any liability for any finder’s or broker’s fee or agent’s
commission in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby or by the Registration
Statement.

 

(uu)         Stabilization. None of the Ferrellgas Parties nor, to the knowledge
of the Ferrellgas Parties, any of their respective directors, officers,
affiliates or controlling persons has taken, directly or indirectly, any action
that has constituted, or that was designed or would reasonably be expected to
cause or result in, the stabilization or manipulation of the price of any
security of the Partnership to facilitate the sale or resale of the Units.

 

(vv)         FINRA Affiliations. To the knowledge of the Ferrellgas Parties,
there are no affiliations or associations between (i) any member of FINRA and
(ii) the Ferrellgas Parties, any of the Ferrellgas Parties’ officers, directors
or 5% or greater security holders or any beneficial owner of the Partnership’s
unregistered equity securities that were acquired at any time on or after the
180th day immediately preceding the date the Registration Statement was
initially filed with the Commission, except as disclosed in the Registration
Statement (excluding the exhibits thereto), the Pre-Pricing Prospectuses and the
Prospectus.

 

(ww)       Lending Relationship. Except as described in the Registration
Statement (excluding the exhibits thereto), the Pre-Pricing Prospectuses and the
Prospectus, no Ferrellgas Party (i) has any material lending or other
relationship with any bank or lending affiliate of any

 

18

--------------------------------------------------------------------------------


 

Underwriter or (ii) intends to use any of the proceeds of the offering
contemplated hereby to repay any outstanding debt owed to any affiliate of any
Underwriter.

 

In addition, any certificate signed by any officer of the Ferrellgas Parties and
delivered to any Underwriter or counsel for the Underwriters in connection with
the offering of the Units shall be deemed to be a representation and warranty by
the Ferrellgas Parties, as to matters covered thereby, to each Underwriter.

 

SECTION 4.            Certain Covenants of the Ferrellgas Parties.

 

The Ferrellgas Parties, jointly and severally, hereby agree:

 

(a)           Blue Sky Qualification.  To furnish such information as may be
required and otherwise to cooperate in qualifying the Units for offering and
sale under the securities or blue sky laws of such states or other jurisdictions
the Underwriters may designate and to maintain such qualifications in effect so
long the Underwriters may request for the distribution of the Units; provided,
however, that no Ferrellgas Party shall be required to qualify as a foreign
corporation or limited partnership or to consent to the service of process under
the laws of any such jurisdiction (except service of process with respect to the
offering and sale of the Units); and to promptly advise the Underwriters of the
receipt by the Ferrellgas Parties of any notification with respect to the
suspension of the qualification of the Units for offer or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

 

(b)           Copies of Prospectus.  To make available to the Underwriters in
New York City, as soon as practicable after this Agreement becomes effective,
and thereafter from time to time to furnish to the Underwriters, as many copies
of the Prospectus (or of the Prospectus as amended or supplemented if the
Partnership shall have made any amendments or supplements thereto after the
effective date of the Registration Statement) as the Underwriters may request
for the purposes contemplated by the Act; in case any Underwriter is required to
deliver (whether physically or through compliance with Rule 172 under the Act or
any similar rule), in connection with the sale of the Units, a prospectus after
the nine-month period referred to in Section 10(a)(3) of the Act, or after the
time a post-effective amendment to the Registration Statement is required
pursuant to Item 512(a) of Regulation S-K under the Act, the Partnership will
prepare, at its expense, promptly upon request such amendment or amendments to
the Registration Statement and the Prospectus as may be necessary to permit
compliance with the requirements of Section 10(a)(3) of the Act or Item
512(a) of Regulation S-K under the Act, as the case may be;

 

(c)           Post-Effective Amendments.  If, at the time this Agreement is
executed and delivered, it is necessary or appropriate for a post-effective
amendment to the Registration Statement, or a Registration Statement under
Rule 462(b) under the Act, to be filed with the Commission and become effective
before the Units may be sold, to use their reasonable best efforts to cause such
post-effective amendment or such Registration Statement to be filed and become
effective, and to pay any applicable fees in accordance with the Act, as soon as
possible; and to advise the Underwriters promptly and, if requested by the
Underwriters, to confirm such advice in writing, (i) when such post-effective
amendment or such Registration Statement has become effective, and (ii) if
Rule 430A under the Act is used, when the Prospectus is filed with

 

19

--------------------------------------------------------------------------------


 

the Commission pursuant to Rule 424(b) under the Act (which the Partnership
agrees to file in a timely manner in accordance with such Rules);

 

(d)           New Filing or Amendment to Comply as to Form.  If, at any time
during the period when a prospectus is required by the Act to be delivered
(whether physically or through compliance with Rule 172 under the Act or any
similar rule) in connection with any sale of Units, the Registration Statement
shall cease to comply with the requirements of the Act with respect to
eligibility for the use of the form on which the Registration Statement was
filed with the Commission, to (i) promptly notify the Underwriters,
(ii) promptly file with the Commission a new registration statement under the
Act, relating to the Units, or a post-effective amendment to the Registration
Statement, which new registration statement or post-effective amendment shall
comply with the requirements of the Act and shall be in a form satisfactory to
the Underwriters, (iii) use their reasonable best efforts to cause such new
registration statement or post-effective amendment to become effective under the
Act as soon as practicable, (iv) promptly notify the Underwriters of such
effectiveness and (v) take all other action necessary or appropriate to permit
the public offering and sale of the Units to continue as contemplated in the
Prospectus, it being understood that all references herein to the Registration
Statement shall be deemed to include each such new registration statement or
post-effective amendment, if any;

 

(e)           Expiration of Registration Statement.  If the third anniversary of
the initial effective date of the Registration Statement (within the meaning of
Rule 415(a)(5) under the Act) shall occur at any time during the period when a
prospectus is required by the Act to be delivered (whether physically or through
compliance with Rule 172 under the Act or any similar rule) in connection with
any sale of Units, to file with the Commission, prior to such third anniversary,
a new registration statement under the Act relating to the Units, which new
registration statement shall comply with the requirements of the Act (including,
without limitation, Rule 415(a)(6) under the Act) and shall be in a form
reasonably satisfactory to the Underwriters; to use their reasonable best
efforts to cause such new registration statement to become effective under the
Act as soon as practicable, but in any event within 180 days after such third
anniversary and promptly notify the Underwriters of such effectiveness; and to
take all other action necessary or appropriate to permit the public offering and
sale of the Units to continue as contemplated in the Prospectus, it being
understood that all references herein to the Registration Statement shall be
deemed to include each such new registration statement, if any;

 

(f)            Filing of Amendments or Supplements.  To advise the Underwriters
promptly, confirming such advice in writing, of any request by the Commission
for amendments or supplements to the Registration Statement, any Pre-Pricing
Prospectus, the Prospectus or any Permitted Free Writing Prospectus or for
additional information with respect thereto, or of notice of institution of
proceedings for, or the entry of a stop order, suspending the effectiveness of
the Registration Statement and, if the Commission should enter a stop order
suspending the effectiveness of the Registration Statement, to use their
reasonable best efforts to obtain the lifting or removal of such order as soon
as possible; to advise the Underwriters promptly of any proposal to amend or
supplement the Registration Statement, any Pre-Pricing Prospectus or the
Prospectus, and to provide the Underwriters and Underwriters’ counsel copies of
any such documents for review and comment a reasonable amount of time prior to
any proposed filing;

 

20

--------------------------------------------------------------------------------


 

and to file no such amendment or supplement to which the Underwriters shall
reasonably object in writing (unless a Ferrellgas Party is advised by legal
counsel that it is required by law to make such a filing);

 

(g)           Exchange Act Reports.  Subject to Section 4(f) hereof, to file
promptly all reports and documents and any preliminary or definitive proxy or
information statement required to be filed by them with the Commission in order
to comply with the Exchange Act for so long as a prospectus is required by the
Act to be delivered (whether physically or through compliance with Rule 172
under the Act or any similar rule) in connection with any sale of Units; to
provide the Underwriters, for their review and comment, with a copy of such
reports and statements and other documents to be filed by them pursuant to
Section 13, 14 or 15(d) of the Exchange Act during such period a reasonable
amount of time prior to any proposed filing; to file no such report, statement
or document to which the Underwriters shall have reasonably objected in writing
(unless a Ferrellgas Party is advised by legal counsel that it is required by
law to make such a filing); and to promptly notify the Underwriters of such
filing;

 

(h)           Filing Fees. To pay the fees applicable to the Registration
Statement in connection with the offering of the Units within the time required
by Rule 456(b)(1)(i) under the Act (without reliance on the proviso to
Rule 456(b)(1)(i) under the Act) and in compliance with Rule 456(b) and
Rule 457(r) under the Act;

 

(i)            Misstatements or Omissions.  To advise the Underwriters promptly
of the happening of any event known to any of the Ferrellgas Parties within the
period during which a prospectus relating to the Units is required by the Act to
be delivered (whether physically or through compliance with Rule 172 under the
Act or any similar rule) in connection with any sale of Units, which event could
require the making of any change in the Prospectus then being used so that the
Prospectus would not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading, and to
advise the Underwriters promptly if, during such period, it shall become
necessary to amend or supplement the Prospectus to cause the Prospectus to
comply with the requirements of the Act, and, in each case, during such time,
subject to Section 4(f) hereof, to prepare and furnish, at their expense, to the
Underwriters promptly such amendments or supplements to such Prospectus as may
be necessary to reflect any such change or to effect such compliance;

 

(j)            Earnings Information.  To make generally available to the
Partnership’s security holders, and to deliver to the Underwriters, an earnings
statement of the Partnership (which will satisfy the provisions of
Section 11(a) of the Act) covering a period of twelve months beginning after the
effective date of the Registration Statement (as defined in Rule 158(c) under
the Act) as soon as is reasonably practicable after the termination of such
twelve-month period;

 

(k)           Copies of Registration Statement.  To furnish to the Underwriters
copies of the Registration Statement, as initially filed with the Commission,
and of all amendments thereto (including all exhibits thereto and documents
incorporated by reference therein) and sufficient copies of the foregoing (other
than exhibits) for distribution of a copy to each of the other Underwriters;

 

21

--------------------------------------------------------------------------------


 

(l)            Interim Financial Statements.  To furnish to the Underwriters as
early as practicable prior to the time of purchase and any additional time of
purchase, as the case may be, but not later than two business days prior
thereto, a copy of the latest available unaudited interim consolidated financial
statements, if any, of the Ferrellgas Parties which have been read by their
independent registered public accountants, as stated in their letter to be
furnished pursuant to Section 6(b) hereof;

 

(m)          Use of Proceeds.  To apply the net proceeds from the sale of the
Units in the manner set forth under the caption “Use of Proceeds” in the
Prospectus Supplement;

 

(n)           Covenant to Pay Costs.  To pay all costs, expenses, fees and taxes
in connection with (i) the preparation and filing of the Registration Statement,
each Basic Prospectus, each Pre-Pricing Prospectus, the Prospectus Supplement,
the Prospectus, each Permitted Free Writing Prospectus and any amendments or
supplements thereto, and the printing and furnishing of copies of each thereof
to the Underwriters and to dealers (including costs of mailing and shipment),
(ii) the registration, issue, sale and delivery of the Units including any stock
or transfer taxes and stamp or similar duties payable upon the sale, issuance or
delivery of the Units to the Underwriters, (iii) the producing, word processing
and/or printing of this Agreement, any agreement among Underwriters, any dealer
agreements, any powers of attorney and any closing documents (including
compilations thereof) and the reproduction and/or printing and furnishing of
copies of each thereof to the Underwriters and (except closing documents) to
dealers (including costs of mailing and shipment), (iv) the qualification of the
Units for offering and sale under state or foreign laws and the determination of
their eligibility for investment under state or foreign law (including the
reasonable legal fees and filing fees and other disbursements of counsel for the
Underwriters) and the preparation, printing and furnishing of copies of any blue
sky surveys or legal investment surveys to the Underwriters and to dealers,
(v) any listing of the Units on any securities exchange or qualification of the
Units for quotation on the NYSE and any registration thereof under the Exchange
Act, (vi) any filing for review of the public offering of the Units by FINRA,
including the reasonable legal fees and filing fees and other disbursements of
counsel to the Underwriters relating to FINRA matters, (vii) the fees and
disbursements of any transfer agent or registrar for the Units, (viii) the costs
and expenses of the Ferrellgas Parties relating to presentations or meetings
undertaken in connection with the marketing of the offering and sale of the
Units to prospective investors and the Underwriters’ sales forces, including,
without limitation, expenses associated with the production of road show slides
and graphics, fees and expenses of any consultants engaged in connection with
the road show presentations, including Internet roadshows, travel, lodging and
other expenses incurred by the officers of the Ferrellgas Parties and any such
consultants, and the cost of any aircraft chartered in connection with the road
show and (ix) the performance of the Ferrellgas Parties’ other obligations
hereunder;

 

(o)           Compliance with Rule 433.  To comply with Rule 433(d) under the
Act (without reliance on Rule 164(b) under the Act) and with Rule 433(g) under
the Act;

 

(p)           Lock-Up Agreement.  Beginning on the date hereof through and
ending on, and including, the date that is 60 days after the date of the
Prospectus Supplement (the “Lock-Up Period”), without the prior written consent
of Merrill Lynch, not to (i) issue, sell, offer to sell,

 

22

--------------------------------------------------------------------------------


 

contract or agree to sell, hypothecate, pledge, grant any option to purchase or
otherwise dispose of or agree to dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act and the
rules and regulations of the Commission promulgated thereunder, with respect to,
any Common Units or any other securities of the Partnership that are
substantially similar to Common Units, or any securities convertible into or
exchangeable or exercisable for, or any warrants or other rights to purchase,
the foregoing, (ii) file or cause to become effective a registration statement
under the Act relating to the offer and sale of any Common Units or any other
securities of the Partnership that are substantially similar to Common Units, or
any securities convertible into or exchangeable or exercisable for, or any
warrants or other rights to purchase, the foregoing, (iii) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of Common Units or any other securities of
the Partnership that are substantially similar to Common Units, or any
securities convertible into or exchangeable or exercisable for, or any warrants
or other rights to purchase, the foregoing, whether any such transaction is to
be settled by delivery of Common Units or such other securities, in cash or
otherwise or (iv) publicly announce an intention to effect any transaction
specified in clause (i), (ii) or (iii), except, in each case, for (A) the
registration of the offer and sale of the Units as contemplated by this
Agreement, (B) the filing or effectiveness of a shelf registration statement on
Form S-3 to replace the Partnership’s existing shelf registration statement on
Form S-3 (File No. 333-157760), (C) issuances of Common Units upon the exercise
of options or warrants disclosed as outstanding in the Registration Statement
(excluding the exhibits thereto), each Pre-Pricing Prospectus, the Prospectus or
the Disclosure Package, (D) the issuance of unit options not exercisable during
the Lock-Up Period pursuant to unit option plans described in the Registration
Statement (excluding the exhibits thereto), each Pre-Pricing Prospectus, the
Prospectus or the Disclosure Package (E) issuances of Common Units in connection
with the acquisition of assets or businesses by the Partnership or the Operating
Partnership if the recipient(s) of such Common Units enter into a lock-up
agreement substantially similar to that attached hereto as Exhibit A for the
remainder of the Lock-Up Period , and (F) the issuance of Common Units pursuant
to a registration statement of the Partnership in connection with the
acquisition of assets or businesses by the Partnership or the Operating
Partnership; provided, however, that if (1) during the last seventeen (17) days
of the Lock-Up Period, the Partnership issues an earnings release or material
news or a material event relating to the Partnership occurs or (2) prior to the
expiration of the Lock-Up Period, the Partnership announces that it will release
earnings results or becomes aware that material news or a material event will
occur during the sixteen (16) day period beginning on the last day of the
Lock-Up Period, then the restrictions imposed by this Section 4(p) shall
continue to apply until the expiration of the eighteen (18) day period beginning
on the issuance of the earnings release or the occurrence of the material news
or material event, as applicable, unless Merrill Lynch waives, in writing, such
extension;

 

(q)           Press Releases and Other Communications.  Other than as required
by law or the rules and regulations of the Commission or the NYSE, prior to the
time of purchase or any additional time of purchase, as the case may be, to
issue no press release or other communication directly or indirectly and hold no
press conferences with respect to the Ferrellgas Parties, the financial
condition, results of operations, business, properties, assets, or liabilities
of the

 

23

--------------------------------------------------------------------------------


 

Ferrellgas Parties, or the offering of the Units, without the prior consent of
the Underwriters, which consent shall not be unreasonably withheld;

 

(r)            Distribution of Prospectuses.  At any time at or after the
execution of this Agreement, to make, directly or indirectly, no offer or sale
of any Units by means of any “prospectus” (within the meaning of the Act), or
use any “prospectus” (within the meaning of the Act) in connection with the
offer or sale of the Units, in each case other than the Prospectus;

 

(s)           Stabilization.  To take, directly or indirectly, no action that
will constitute, or that is designed or might reasonably be expected to cause or
result in, the stabilization or manipulation of the price of any security of the
Partnership to facilitate the sale or resale of the Units;

 

(t)            NYSE Listing.  To use their reasonable best efforts to cause the
Units to be listed on the NYSE and to maintain the listing of the Common Units,
including the Units; and

 

(u)           Transfer Agent.  To maintain a transfer agent and, if necessary
under the jurisdiction of incorporation of the Partnership, a registrar for the
Common Units.

 

The Underwriters may, in their sole discretion, waive in writing the performance
by any Ferrellgas Party of any one or more of the foregoing covenants or extend
the time for their performance.

 

SECTION 5.            Reimbursement of the Underwriters’ Expenses. If, after the
execution and delivery of this Agreement, the Units are not delivered for any
reason other than the termination of this Agreement pursuant to clause (b)(i),
(iii), (iv) or (v) of the second paragraph of Section 7 hereof or the fifth
paragraph of Section 8 hereof or the default by one or more of the Underwriters
in its or their respective obligations hereunder, the Ferrellgas Parties,
jointly and severally, shall, in addition to paying the amounts described in
Section 4(n) hereof, reimburse the Underwriters for all of their out-of-pocket
expenses, including the reasonable fees and disbursements of their counsel.

 

SECTION 6.            Conditions of the Underwriters’ Obligations.  The several
obligations of the Underwriters hereunder are subject to the accuracy of the
representations and warranties on the part of the Ferrellgas Parties on the date
hereof, at the time of purchase and, if applicable, at the additional time of
purchase, the performance by the Ferrellgas Parties of their obligations
hereunder and to the following additional conditions precedent:

 

(a)           The Partnership shall have furnished to the Underwriters at the
time of purchase and, if applicable, at each additional time of purchase, an
opinion of McGuireWoods LLP, counsel for the Partnership, addressed to the
Underwriters, and dated the time of purchase or the additional time of purchase,
as the case may be, with executed copies for each Underwriter, and in form and
substance satisfactory to the Underwriters.

 

(b)           The Underwriters shall have received from Deloitte & Touche LLP
letters dated, respectively, the date of this Agreement, the date of the
Prospectus Supplement, the time of purchase and, if applicable, each additional
time of purchase, and addressed to the Underwriters

 

24

--------------------------------------------------------------------------------


 

(with executed copies for each Underwriter) in the forms satisfactory to the
Underwriters, which letters shall cover, without limitation, the various
financial disclosures contained in the Registration Statement, the Pre-Pricing
Prospectuses, the Prospectus and the Permitted Free Writing Prospectuses, if
any.

 

(c)           The Underwriters shall have received at the time of purchase and,
if applicable, at each additional time of purchase, the favorable opinion of
Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the Underwriters,
dated the time of purchase or the additional time of purchase, as the case may
be, in form and substance reasonably satisfactory to the Underwriters.

 

(d)           No Prospectus or amendment or supplement to the Registration
Statement or the Prospectus shall have been filed to which the Underwriters
shall have objected in writing.

 

(e)           The Registration Statement and any registration statement required
to be filed, prior to the sale of the Units, under the Act pursuant to
Rule 462(b) shall have been filed and shall have become effective under the Act.
The Prospectus Supplement shall have been filed with the Commission pursuant to
Rule 424(b) under the Act at or before 5:30 P.M., New York City time, on the
second full business day after the date of this Agreement (or such earlier time
as may be required under the Act).

 

(f)            Prior to and at the time of purchase, and, if applicable, each
additional time of purchase, (i) no stop order with respect to the effectiveness
of the Registration Statement shall have been issued under the Act or
proceedings initiated under Section 8(d) or 8(e) of the Act; (ii) the
Registration Statement and all amendments thereto shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
(iii) none of the Pre-Pricing Prospectuses or the Prospectus, and no amendment
or supplement thereto, shall include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they are made, not misleading;
(iv) the Disclosure Package, and no amendment or supplement thereto, shall
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading; and (v) none of the
Permitted Free Writing Prospectuses, if any, shall include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they are
made, not misleading.

 

(g)           The Partnership shall have delivered, at the time of purchase and,
if applicable, each additional time of purchase, to the Underwriters a
certificate of the Chief Executive Officer and the Chief Financial Officer of
the General Partner, dated the time of purchase or the additional time of
purchase, as the case may be, in the form attached as Exhibit B attached hereto.

 

(h)           The Underwriters shall have received each of the signed Lock-Up
Agreements referred to in Section 3(dd) hereof, and each such Lock-Up Agreement
shall be in full force and effect at the time of purchase and the additional
time of purchase, as the case may be.

 

25

--------------------------------------------------------------------------------


 

(i)            The Ferrellgas Parties shall have furnished to the Underwriters
such other documents and certificates as to the accuracy and completeness of any
statement in the Registration Statement, any Pre-Pricing Prospectus, the
Prospectus or any Permitted Free Writing Prospectus as of the time of purchase
and, if applicable, the additional time of purchase as the Underwriters may
reasonably request.

 

(j)            The Units shall have been approved for listing on the NYSE,
subject only to notice of issuance at or prior to the time of purchase or the
additional time of purchase, as the case may be.

 

(k)           FINRA shall not have raised any objection with respect to the
fairness or reasonableness of the underwriting, or other arrangements of the
transactions, contemplated hereby.

 

Each of the Ferrellgas Parties will furnish the Underwriters with such conformed
copies of such opinions, certificates, letters and documents as the Underwriters
reasonably request.  The Underwriters may in their sole discretion waive
compliance with any conditions to the obligations of the Underwriters, whether
in respect of the Closing Date or otherwise.

 

If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Underwriters
by notice to the Partnership at any time on or prior to the time of purchase,
which termination shall be without liability on the part of any party to any
other party, except that Sections 4(n), 5, and 9 hereof shall at all times be
effective and shall survive such termination.

 

SECTION 7.            Effective Date of Agreement; Termination.  This Agreement
shall become effective when the parties hereto have executed and delivered this
Agreement.

 

The obligations of the several Underwriters hereunder shall be subject to
termination, in the absolute discretion of the Underwriters, if (a) since the
time of execution of this Agreement or the earlier respective dates as of which
information is given in the Registration Statement, the Pre-Pricing
Prospectuses, the Prospectus and the Permitted Free Writing Prospectuses, if
any, there has been any change or any development involving a prospective change
in the business, assets, management, condition (financial or otherwise) or
results of operations of the Ferrellgas Parties taken as a whole, the effect of
which change or development is, in the sole judgment of the Underwriters, so
material and adverse as to make it impractical or inadvisable to proceed with
the public offering or the delivery of the Units on the terms and in the manner
contemplated in the Registration Statement, the Pre-Pricing Prospectuses, the
Prospectus and the Permitted Free Writing Prospectuses, if any, (b) since the
time of execution of this Agreement, there shall have occurred (i) a suspension
or material limitation in trading in securities generally on the NYSE, the
American Stock Exchange or the NASDAQ, (ii) a suspension or material limitation
in trading in the Partnership’s securities on the NYSE, (iii) a general
moratorium on commercial banking activities declared by either federal or New
York State authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States, (iv) an
outbreak or escalation of hostilities or acts of terrorism involving the United
States or a declaration by the United States of a national emergency or war, or
(v) any other calamity or

 

26

--------------------------------------------------------------------------------


 

crisis or any change in financial, political or economic conditions in the
United States or elsewhere, if the effect of any such event specified in clause
(iv) or (v), in the sole judgment of the Underwriters, makes it impractical or
inadvisable to proceed with the public offering or the delivery of the Units on
the terms and in the manner contemplated in the Registration Statement, the
Pre-Pricing Prospectuses, the Prospectus and the Permitted Free Writing
Prospectuses, if any, or (c) since the time of execution of this Agreement,
there shall have occurred any downgrading, or any notice or announcement shall
have been given or made of (i) any intended or potential downgrading or (ii) any
watch, review or possible change that does not indicate an affirmation or
improvement in the rating accorded any securities of or guaranteed by the
Ferrellgas Parties by any “nationally recognized statistical rating
organization,” as that term is defined in Rule 15c3-1(c)(2)(vi)(F) under the
Exchange Act.

 

If the Underwriters elect to terminate this Agreement as provided in this
Section 7, the Ferrellgas Parties and each other Underwriter shall be notified
promptly in writing.

 

If the sale to the Underwriters of the Units, as contemplated by this Agreement,
is not carried out by the Underwriters for any reason permitted under this
Agreement, or if such sale is not carried out because the Ferrellgas Parties
shall be unable to comply with any of the terms of this Agreement, the
Ferrellgas Parties shall not be under any obligation or liability under this
Agreement (except to the extent provided in Sections 4(n), 5 and 9 hereof), and
the Underwriters shall be under no obligation or liability to the Ferrellgas
Parties under this Agreement (except to the extent provided in Section 9 hereof)
or to one another hereunder.

 

SECTION 8.            Increase in Underwriters’ Commitments. Subject to
Sections 6 and 7 hereof, if any Underwriter shall default in its obligation to
take up and pay for the Firm Units to be purchased by it hereunder (otherwise
than for a failure of a condition set forth in Section 6 hereof or a reason
sufficient to justify the termination of this Agreement under the provisions of
Section 7 hereof) and if the number of Firm Units which all Underwriters so
defaulting shall have agreed but failed to take up and pay for does not exceed
10% of the total number of Firm Units, the non-defaulting Underwriters
(including the Underwriters, if any, substituted in the manner set forth below)
shall take up and pay for (in addition to the aggregate number of Firm Units
they are obligated to purchase pursuant to Section 1 hereof) the number of Firm
Units agreed to be purchased by all such defaulting Underwriters, as hereinafter
provided. Such Units shall be taken up and paid for by such non-defaulting
Underwriters in such amount or amounts as the Underwriters may designate with
the consent of each Underwriter so designated or, in the event no such
designation is made, such Units shall be taken up and paid for by all
non-defaulting Underwriters pro rata in proportion to the aggregate number of
Firm Units set forth opposite the names of such non-defaulting Underwriters in
Schedule A attached hereto.

 

Without relieving any defaulting Underwriter from its obligations hereunder, the
Ferrellgas Parties agree with the non-defaulting Underwriters that they will not
sell any Firm Units hereunder unless all of the Firm Units are purchased by the
Underwriters (or by substituted Underwriters selected by the Underwriters with
the approval of the Ferrellgas Parties or selected by the Ferrellgas Parties
with the Underwriters’ approval).

 

27

--------------------------------------------------------------------------------


 

If a new Underwriter or Underwriters are substituted by the Underwriters or by
the Ferrellgas Parties for a defaulting Underwriter or Underwriters in
accordance with the foregoing provision, the Ferrellgas Parties or the
Underwriters shall have the right to postpone the time of purchase for a period
not exceeding five business days in order that any necessary changes in the
Registration Statement and the Prospectus and other documents may be effected.

 

The term “Underwriter” as used in this Agreement shall refer to and include any
Underwriter substituted under this Section 8 with like effect as if such
substituted Underwriter had originally been named in Schedule A attached hereto.

 

If the aggregate number of Firm Units which the defaulting Underwriter or
Underwriters agreed to purchase exceeds 10% of the total number of Firm Units
which all Underwriters agreed to purchase hereunder, and if neither the
non-defaulting Underwriters nor the Ferrellgas Parties shall make arrangements
within the five business day period stated above for the purchase of all the
Firm Units which the defaulting Underwriter or Underwriters agreed to purchase
hereunder, this Agreement shall terminate without further act or deed and
without any liability on the part of the Ferrellgas Parties to any Underwriter
and without any liability on the part of any non-defaulting Underwriter to the
Ferrellgas Parties. Nothing in this paragraph, and no action taken hereunder,
shall relieve any defaulting Underwriter from liability in respect of any
default of such Underwriter under this Agreement

 

SECTION 9.            Indemnity and Contribution.

 

(a)           Each of the Ferrellgas Parties, jointly and severally, agrees to
indemnify, defend and hold harmless each Underwriter, its partners, directors,
officers and members, any person who controls such Underwriter within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act, and any
“affiliate” (within the meaning of Rule 405 under the Act) of such Underwriter,
and the successors and assigns of all of the foregoing persons, from and against
any loss, damage, expense, liability or claim (including the reasonable cost of
investigation) which, jointly or severally, any such Underwriter or any such
person may incur under the Act, the Exchange Act, the common law or otherwise,
insofar as such loss, damage, expense, liability or claim arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement (or in the Registration Statement
as amended by any post-effective amendment thereof by the Partnership) or any
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, except
insofar as any such loss, damage, expense, liability or claim arises out of or
is based upon any untrue statement or alleged untrue statement of a material
fact contained in, and in conformity with information concerning such
Underwriter furnished in writing by or on behalf of such Underwriter to the
Partnership expressly for use in, the Registration Statement or arises out of or
is based upon any omission or alleged omission to state a material fact in the
Registration Statement in connection with such information, which material fact
was not contained in such information and which material fact was required to be
stated in such Registration Statement or was necessary to make such information
not misleading, or (ii) any untrue statement or alleged untrue statement of a
material fact included in any Prospectus (the term Prospectus for the purpose of
this Section 9 being deemed to include any Basic Prospectus, the Disclosure
Package, any Pre-Pricing Prospectus, the Prospectus

 

28

--------------------------------------------------------------------------------


 

Supplement, the Prospectus, and any amendments or supplements to the foregoing),
in any Covered Free Writing Prospectus, in any “issuer information” (as defined
in Rule 433 under the Act) of the Partnership or in any Prospectus together with
any combination of one or more of the Covered Free Writing Prospectuses, if any,
or any omission or alleged omission to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, except, with respect to such Prospectus or any
Permitted Free Writing Prospectus, insofar as any such loss, damage, expense,
liability or claim arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in, and in conformity with
information concerning such Underwriter furnished in writing by or on behalf of
such Underwriter to the Partnership expressly for use in, such Prospectus or
Permitted Free Writing Prospectus or arises out of or is based upon any omission
or alleged omission to state a material fact in such Prospectus or Permitted
Free Writing Prospectus in connection with such information, which material fact
was not contained in such information and which material fact was necessary in
order to make the statements in such information, in the light of the
circumstances under which they were made, not misleading.

 

(b)           Each Underwriter severally agrees to indemnify, defend and hold
harmless Ferrellgas Parties, their directors and officers, and any person who
controls the Ferrellgas Parties within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, and the successors and assigns of all of the
foregoing persons, from and against any loss, damage, expense, liability or
claim (including the reasonable cost of investigation) which, jointly or
severally, the Ferrellgas Parties or any such person may incur under the Act,
the Exchange Act, the common law or otherwise, insofar as such loss, damage,
expense, liability or claim arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in, and in
conformity with information concerning such Underwriter furnished in writing by
or on behalf of such Underwriter to the Partnership expressly for use in, the
Registration Statement (or in the Registration Statement as amended by any
post-effective amendment thereof by the Partnership), or any omission or alleged
omission to state a material fact in such Registration Statement in connection
with such information, which material fact was not contained in such information
and which material fact was required to be stated in such Registration Statement
or was necessary to make such information not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact contained in, and in
conformity with information concerning such Underwriter furnished in writing by
or on behalf of such Underwriter to the Partnership expressly for use in, a
Prospectus or a Permitted Free Writing Prospectus, or any omission or alleged
omission to state a material fact in such Prospectus or Permitted Free Writing
Prospectus in connection with such information, which material fact was not
contained in such information and which material fact was necessary in order to
make the statements in such information, in the light of the circumstances under
which they were made, not misleading.

 

(c)           If any action, suit or proceeding (each, a “Proceeding”) is
brought against a person (an “indemnified party”) in respect of which indemnity
may be sought against the Ferrellgas Parties or an Underwriter (as applicable,
the “indemnifying party”) pursuant to subsection (a) or (b), respectively, of
this Section 9, such indemnified party shall promptly notify such indemnifying
party in writing of the institution of such Proceeding and such indemnifying
party shall assume the defense of such Proceeding, including the employment of
counsel

 

29

--------------------------------------------------------------------------------


 

reasonably satisfactory to such indemnified party and payment of all fees and
expenses; provided, however, that the omission to so notify such indemnifying
party shall not relieve such indemnifying party from any liability which such
indemnifying party may have to any indemnified party or otherwise, unless a
court of competent jurisdiction shall have issued a final judicial determination
that the indemnifying party was materially prejudiced in its defense by reason
of such delay. The indemnified party or parties shall have the right to employ
its or their own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such indemnified party or parties unless the
employment of such counsel shall have been authorized in writing by the
indemnifying party in connection with the defense of such Proceeding or the
indemnifying party shall not have, within a reasonable period of time in light
of the circumstances, employed counsel to defend such Proceeding reasonably
acceptable to the indemnified party or such indemnified party or parties shall
have reasonably concluded that there may be defenses available to it or them
which are different from, additional to or in conflict with those available to
such indemnifying party or counsel to the indemnified party should be conflicted
from representing the indemnifying party (in which case such indemnifying party
shall not have the right to direct the defense of such Proceeding on behalf of
the indemnified party or parties), in any of which events such fees and expenses
shall be borne by such indemnifying party and paid as incurred (it being
understood, however, that such indemnifying party shall not be liable for the
expenses of more than one separate counsel (in addition to any local counsel) in
any one Proceeding or series of related Proceedings in the same jurisdiction
representing the indemnified parties who are parties to such Proceeding). The
indemnifying party shall not be liable for any settlement of any Proceeding
effected without its written consent but, if settled with its written consent,
such indemnifying party agrees to indemnify and hold harmless the indemnified
party or parties from and against any loss or liability by reason of such
settlement. Notwithstanding the foregoing sentence, if at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
sentence of this Section 9(c), then the indemnifying party agrees that it shall
be liable for any settlement of any Proceeding effected without its written
consent if (i) such settlement is entered into more than 60 business days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall not have fully reimbursed the indemnified party in
accordance with such request prior to the date of such settlement and (iii) such
indemnified party shall have given the indemnifying party at least 30 days’
prior notice of its intention to settle. No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement of any
pending or threatened Proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such Proceeding and does not include an admission of fault or culpability or
a failure to act by or on behalf of such indemnified party.

 

(d)           If the indemnification provided for in this Section 9 is
unavailable to an indemnified party under subsections (a) and (b) of this
Section 9 or insufficient to hold an indemnified party harmless in respect of
any losses, damages, expenses, liabilities or claims referred to therein, then
each applicable indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, damages, expenses,
liabilities or claims (i) in such proportion as is appropriate to reflect the
relative benefits received by the

 

30

--------------------------------------------------------------------------------


 

Ferrellgas Parties, on the one hand, and the Underwriters, on the other hand,
from the offering of the Units or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Ferrellgas Parties, on the one
hand, and of the Underwriters, on the other, in connection with the statements
or omissions which resulted in such losses, damages, expenses, liabilities or
claims, as well as any other relevant equitable considerations. The relative
benefits received by the Ferrellgas Parties on the one hand and the Underwriters
on the other shall be deemed to be in the same respective proportions as the
total proceeds from the offering (net of underwriting discounts and commissions
but before deducting expenses) received by the Partnership, and the total
underwriting discounts and commissions received by the Underwriters, bear to the
aggregate public offering price of the Units. The relative fault of the
Ferrellgas Parties, on the one hand, and of the Underwriters, on the other,
shall be determined by reference to, among other things, whether the untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission relates to information supplied by the Ferrellgas Parties or by the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The amount
paid or payable by a party as a result of the losses, damages, expenses,
liabilities and claims referred to in this subsection shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with investigating, preparing to defend or defending any Proceeding.

 

(e)           The Ferrellgas Parties and the Underwriters agree that it would
not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in subsection (d) above.
Notwithstanding the provisions of this Section 9, no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Units underwritten by such Underwriter and distributed to the
public were offered to the public exceeds the amount of any damage which such
Underwriter has otherwise been required to pay by reason of such untrue
statement or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. The Underwriters’ obligations to contribute
pursuant to this Section 9 are several in proportion to their respective
underwriting commitments and not joint.

 

(f)            The indemnity and contribution agreements contained in this
Section 9 and the covenants, warranties and representations of the Ferrellgas
Parties contained in this Agreement shall remain in full force and effect
regardless of any investigation made by or on behalf of any Underwriter, its
partners, directors, officers or members or any person (including each partner,
officer, director or member of such person) who controls any Underwriter within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act, or by or
on behalf of the Ferrellgas Parties, their respective directors or officers or
any person who controls the Ferrellgas Parties within the meaning of Section 15
of the Act or Section 20 of the Exchange Act, and shall survive any termination
of this Agreement or the issuance and delivery of the Units. Each of the
Ferrellgas Parties and each Underwriter agree to notify each other promptly of
the commencement of any Proceeding against it and, in the case of the Ferrellgas
Parties, against any

 

31

--------------------------------------------------------------------------------


 

of their officers or directors in connection with the issuance and sale of the
Units, or in connection with the Registration Statement, any Basic Prospectus,
any Pre-Pricing Prospectus, the Prospectus or any Permitted Free Writing
Prospectus.

 

SECTION 10.          Information Furnished by the Underwriters. The statements
set forth in the sentence immediately prior to the phrase “Joint Book-Running
Managers” on the cover page of the Prospectus and the statements set forth in
the first sentence of the first paragraph under the subheading “—Commissions and
Discounts” and in the second and third paragraphs under the subheading “Price
Stabilization, Short Positions” under the caption “Underwriting” in the
Prospectus, only insofar as such statements relate to the amount of selling
concession or to over-allotment and stabilization activities that may be
undertaken by the Underwriters, constitute the only information furnished by or
on behalf of the Underwriters, as such information is referred to in Sections 3
and 9 hereof.

 

SECTION 11.          Notices.  Except as otherwise herein provided, all
statements, requests, notices and agreements shall be in writing or by telegram
or facsimile and, if to the Underwriters, shall be sufficient in all respects if
delivered or sent to Merrill Lynch, Pierce, Fenner & Smith Incorporated, One
Bryant Park, New York, NY 10036 (facsimile: (646) 855-3073), Attention:
Syndicate Department, with a copy to (facsimile: (212) 230-8730), Attention: ECM
Legal and with a copy to Fried, Frank, Harris, Shriver & Jacobson LLP, One New
York Plaza, New York, NY 10004 (facsimile: (212) 859-4000), Attention: Stuart H.
Gelfond, Esq.; and if to the Ferrellgas Parties, shall be sufficient in all
respects if delivered or sent to the offices of the Partnership at 7500 College
Blvd., Suite 1000, Overland Park, KS 66210 (facsimile: (913) 661-1537),
Attention: Chief Financial Officer, with a copy to McGuireWoods LLP, JPMorgan
Chase Tower, 600 Travis Street, Suite 7500, Houston, Texas 77002-2906
(facsimile: (832) 214-9928), Attention, David Ronn, Esq.

 

SECTION 12.          Governing Law; Construction. This Agreement and any claim,
counterclaim or dispute of any kind or nature whatsoever arising out of or in
any way relating to this Agreement (“Claim”), directly or indirectly, shall be
governed by, and construed in accordance with, the laws of the State of New
York. The section headings in this Agreement have been inserted as a matter of
convenience of reference and are not a part of this Agreement.

 

SECTION 13.          Submission to Jurisdiction. Except as set forth below, no
Claim may be commenced, prosecuted or continued in any court other than the
courts of the State of New York located in the City and County of New York or in
the United States District Court for the Southern District of New York, which
courts shall have exclusive jurisdiction over the adjudication of such matters,
and the Ferrellgas Parties hereby consent to the jurisdiction of such courts and
personal service with respect thereto. The Ferrellgas Parties hereby consent to
personal jurisdiction, service and venue in any court in which any Claim arising
out of or in any way relating to this Agreement is brought by any third party
against any Underwriter or any indemnified party. Each Underwriter and each of
the Ferrellgas Parties (on its behalf and, to the extent permitted by applicable
law, on behalf of its securityholders and affiliates) waives all right to trial
by jury in any action, proceeding or counterclaim (whether based upon contract,
tort or otherwise) in any way arising out of or relating to this Agreement. The
Ferrellgas Parties and each Underwriter agree that a final judgment in any such
action, proceeding or counterclaim

 

32

--------------------------------------------------------------------------------


 

brought in any such court shall be conclusive and binding upon them and may be
enforced in any other courts to the jurisdiction of which they are or may be
subject, by suit upon such judgment.

 

SECTION 14.          Parties at Interest. The Agreement herein set forth has
been and is made solely for the benefit of the Underwriters and the Ferrellgas
Parties and, to the extent provided in Section 9 hereof, the controlling
persons, partners, directors, officers, members and affiliates referred to in
such Section 9, and their respective successors, assigns, heirs, personal
representatives and executors and administrators. No other person, partnership,
association or corporation (including a purchaser, as such purchaser, from any
of the Underwriters) shall acquire or have any right under or by virtue of this
Agreement.

 

SECTION 15.          No Fiduciary Relationship. The Ferrellgas Parties each
hereby acknowledge that the Underwriters are acting solely as underwriters in
connection with the purchase and sale of the Partnership’s securities. The
Ferrellgas Parties each further acknowledge that the Underwriters are acting
pursuant to a contractual relationship created solely by this Agreement entered
into on an arm’s length basis, and in no event do the parties intend that the
Underwriters act or be responsible as a fiduciary to the Ferrellgas Parties,
their respective management, securityholders or creditors or any other person in
connection with any activity that the Underwriters may undertake or have
undertaken in furtherance of the purchase and sale of the Partnership’s
securities, either before or after the date hereof. The Underwriters hereby
expressly disclaim any fiduciary or similar obligations to the Ferrellgas
Parties, either in connection with the transactions contemplated by this
Agreement or any matters leading up to such transactions, and the Ferrellgas
Parties each hereby confirm their understanding and agreement to that effect.
The Ferrellgas Parties and the Underwriters agree that they are each responsible
for making their own independent judgments with respect to any such transactions
and that any opinions or views expressed by the Underwriters to the Ferrellgas
Parties regarding such transactions, including, but not limited to, any opinions
or views with respect to the price or market for the Partnership’s securities,
do not constitute advice or recommendations to the Ferrellgas Parties. The
Ferrellgas Parties and the Underwriters agree that the Underwriters are acting
as principal and not the agent or fiduciary of the Ferrellgas Parties and no
Underwriter has assumed, and none of them will assume, any advisory
responsibility in favor of the Ferrellgas Parties with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Underwriter has advised or is currently advising the Ferrellgas
Parties on other matters). The Ferrellgas Parties hereby waive and release, to
the fullest extent permitted by law, any claims that they or their affiliates
may have against the Underwriters with respect to any breach or alleged breach
of any fiduciary, advisory or similar duty to the Ferrellgas Parties in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions

 

SECTION 16.          Counterparts. This Agreement may be signed by the parties
in one or more counterparts which together shall constitute one and the same
agreement among the parties.

 

SECTION 17.          Successors and Assigns. This Agreement shall be binding
upon the Underwriters and the Ferrellgas Parties and their successors and
assigns and any successor or assign of any substantial portion of the Ferrellgas
Parties’ and any of the Underwriters’ respective businesses and/or assets.

 

33

--------------------------------------------------------------------------------


 

SECTION 18.          Partial Unenforceability.  The invalidity or
unenforceability of any section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other section, paragraph or
provision hereof.  If any section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, then to the extent
practicable there shall be deemed to be made such minor changes (and only such
minor changes) as are necessary to make it valid and enforceable.

 

SECTION 19.          General Provisions.  This Agreement, together with the
schedules and exhibits hereto, constitutes the entire agreement of the parties
to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.  This Agreement may not be amended or modified unless
in writing by all of the parties hereto, and no condition herein (express or
implied) may be waived unless waived in writing by each party whom the condition
is meant to benefit.

 

34

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding among the Ferrellgas
Parties and the several Underwriters, please so indicate in the space provided
below for that purpose, whereupon this Agreement and your acceptance shall
constitute a binding agreement among the Ferrellgas Parties and the
Underwriters, severally.

 

 

Very truly yours,

 

 

 

FERRELLGAS PARTNERS, L.P.

 

 

 

By: Ferrellgas, Inc., its general partner

 

 

 

 

 

By:

/s/ J. Ryan Van Winkle

 

 

Name:

J. Ryan VanWinkle

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

FERRELLGAS, L.P.

 

 

 

By: Ferrellgas, Inc., its general partner

 

 

 

 

 

By:

/s/ J. Ryan Van Winkle

 

 

Name:

J. Ryan VanWinkle

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

FERRELLGAS, INC.

 

 

 

 

 

By:

/s/ J. Ryan Van Winkle

 

 

Name:

J. Ryan VanWinkle

 

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page to the Underwriting Agreement

 

--------------------------------------------------------------------------------


 

 

Accepted and agreed to as of the date first above written:

 

 

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

 

                                INCORPORATED

 

J.P. MORGAN SECURITIES LLC

 

WELLS FARGO SECURITIES, LLC

 

 

 

By:

MERRILL LYNCH, PIERCE, FENNER & SMITH

 

 

                         INCORPORATED

 

 

 

 

 

 

 

By:

/s/ Scott Warrender

 

 

Name:

Scott Warrender

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

J.P. MORGAN SECURITIES LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Geoffrey Paul

 

 

Name:

Geoffrey Paul

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

WELLS FARGO SECURITIES, LLC

 

 

 

 

 

 

 

By:

/s/ Elizabeth A DiChiaro

 

 

Name:

Elizabeth A. DiChiaro

 

 

Title:

Managing Director

 

 

Signature Page to the Underwriting Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Underwriters

 

Amount of
Common Units

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

1,466,668

 

J.P. Morgan Securities LLC

 

1,466,666

 

Wells Fargo Securities, LLC

 

1,466,666

 

Total

 

4,400,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B-1

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE B-2

 

FERRELLGAS PARTNERS, L.P.

 

1.               4,400,000 Common Units representing limited partnership
interests

 

2.               The public offering price per Common Unit shall be $26.27.

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

General Partner:

All 50 states (other than Delaware, its jurisdiction of incorporation)

District of Columbia

Puerto Rico

 

Partnership:

Kansas

Missouri

 

Operating Partnership:

All 50 states (other than Delaware, its jurisdiction of formation)

District of Columbia

Puerto Rico

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Form of lock-up from directors, officers or other stockholders pursuant to
Section 3(dd)]

 

March     , 2011

 

Merrill Lynch, Pierce, Fenner & Smith

                    Incorporated,

J.P. Morgan Securities LLC

Wells Fargo Securities, LLC

 

c/o Merrill Lynch, Pierce, Fenner & Smith

                        Incorporated

One Bryant Park

New York, NY 10036

 

Re:          Proposed Public Offering of Common Units by Ferrellgas Partners,
L.P.

 

Dear Sirs:

 

The undersigned, a securityholder of Ferrellgas Partners, L.P. or a director or
officer of Ferrellgas, Inc., understands that Merrill Lynch, Pierce, Fenner &
Smith Incorporated (“Merrill Lynch”), J.P. Morgan Securities LLC and Wells Fargo
Securities, LLC propose to enter into an Underwriting Agreement (the
“Underwriting Agreement”) with the Ferrellgas Parties (as defined in the
Underwriting Agreement) providing for the public offering of common units of
Ferrellgas Partners, L.P., a Delaware limited partnership (the “Partnership”). 
In recognition of the benefit that such an offering will confer upon the
undersigned with respect to the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned agrees with each underwriter to be named in the Underwriting
Agreement that, during the period beginning on the date hereof and ending on the
date that is 60 days from the date of the Underwriting Agreement (subject to
extensions as discussed below), the undersigned will not, without the prior
written consent of Merrill Lynch, directly or indirectly, (i) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant for the sale of,
or otherwise dispose of or transfer any of the Partnership’s common units (the
“Common Units”) or any securities convertible into or exchangeable or
exercisable for Common Units, whether now owned or hereafter acquired by the
undersigned or with respect to which the undersigned has or hereafter acquires
the power of disposition (collectively, the “Lock-Up Securities”), or exercise
any right with respect to the registration of any of the Lock-up Securities, or
file or cause to be filed any registration statement in connection therewith,
under the Securities Act of 1933, as

 

--------------------------------------------------------------------------------


 

amended, or (ii) enter into any swap or any other agreement or any transaction
that transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of the Lock-Up Securities, whether any such swap or
transaction is to be settled by delivery of Common Units or other securities, in
cash or otherwise.

 

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of Merrill Lynch, provided that (1) Merrill Lynch, J.P. Morgan
Securities LLC and Wells Fargo Securities, LLC receive a signed lock-up
agreement for the balance of the lockup period from each donee, trustee,
distributee, or transferee, as the case may be, (2) any such transfer shall not
involve a disposition for value, (3) such transfers are not required to be
reported with the Securities and Exchange Commission on Form 4 in accordance
with Section 16 of the Securities Exchange Act of 1934, as amended, and (4) the
undersigned does not otherwise voluntarily effect any public filing or report
regarding such transfers.:

 

(i)            as a bona fide gift or gifts; or

 

(ii)           to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned (for purposes of this
lock-up agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin).

 

Furthermore, the undersigned may sell shares of Common Units purchased by the
undersigned on the open market following the public offering referred to above
if and only if (i) such sales are not required to be reported in any public
report or filing with the Securities and Exchange Commission, or otherwise, and
(ii) the undersigned does not otherwise voluntarily effect any public filing or
report regarding such sales.

 

In addition, notwithstanding the foregoing, without the prior written consent of
Merrill Lynch, the undersigned may exercise options to purchase Common Units
outstanding under existing employee benefit plans; provided that the Common
Units continue to be covered as Lock-Up Securities pursuant to this agreement.

 

Notwithstanding the foregoing, if:

 

(1)           during the last 17 days of the 60-day lock-up period, the
Partnership issues an earnings release or material news or a material event
relating to the Partnership occurs; or

 

(2)           prior to the expiration of the 60-day lock-up period, the
Partnership announces that it will release earnings results or becomes aware
that material news or a material event will occur during the 16-day period
beginning on the last day of the 60-day lock-up period,

 

--------------------------------------------------------------------------------


 

the restrictions imposed by this lock-up agreement shall continue to apply until
the expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event, as applicable,
unless Merrill Lynch waives, in writing, such extension.

 

The undersigned agrees that, prior to engaging in any transaction or taking any
other action that is subject to the terms of this lock-up agreement during the
period from the date of this lock-up agreement to and including the 34th day
following the expiration of the initial 60-day lock-up period, it will give
notice thereof to the Partnership and will not consummate such transaction or
take any such action unless it has received written confirmation from the
Partnership that the 60-day lock-up period (as may have been extended pursuant
to the previous paragraph) has expired.

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Partnership’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

Signature:

 

 

 

 

 

Print Name:

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Security holders, directors and officers subject to Section 3(dd):

 

Ferrell Companies, Inc.

Ferrell Resources Holdings, Inc.

JEF Capital Management, Inc.

James E. Ferrell

William K. Hoskins

Andrew Levison

John R. Lowden

Michael F. Morrissey

Elizabeth T. Solberg

Stephen L. Wambold

J. Ryan VanWinkle

Tod D. Brown

George L. Koloroutis

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Officers’ Certificate to be delivered pursuant to Section 6(g) of the
Underwriting Agreement

 

Each of the undersigned, Stephen L. Wambold, Chief Executive Officer and
President, and Ryan VanWinkle, Senior Vice President and Chief Financial
Officer, of Ferrellgas, Inc., a Delaware corporation (the “General Partner”) and
the general partner of Ferrellgas Partners, L.P. (the “Partnership”) and
Ferrellgas, L.P. (the “Operating Partnership”), on behalf of the General
Partner, the Partnership and the Operating Partnership, does hereby certify,
pursuant to Section 6(g) of that certain Underwriting Agreement, dated March 15,
2011 (the “Underwriting Agreement”) among the General Partner, the Partnership
and the Operating Partnership and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC and Wells Fargo Securities, LLC, that
as of March 18, 2011:

 

1.            He has reviewed the Registration Statement, each Pre-Pricing
Prospectus, the Prospectus and each Permitted Free Writing Prospectus.

 

2.            The representations and warranties of the Ferrellgas Parties as
set forth in the Underwriting Agreement are true and correct as of the date
hereof and as if made on the date hereof.

 

3.            The Ferrellgas Parties have performed their obligations under the
Underwriting Agreement in all material respects that are to be performed at or
before the date hereof.

 

4.            The conditions set forth in Section 6 of the Underwriting
Agreement, except for paragraph (c) thereof as to which each of the undersigned
makes no certification, have been met.

 

Capitalized terms used herein without definition shall have the respective
meanings ascribed to them in the Underwriting Agreement.

 

McGuireWoods LLP and Fried, Frank, Harris, Shriver & Jacobson LLP are entitled
to rely on this Officers’ Certificate in connection with the rendering of their
respective opinions to be delivered pursuant to the Underwriting Agreement, or
in connection with the issuance of the Units.

 

--------------------------------------------------------------------------------